

90 S1459 IS: Protecting Unique and Beautiful Landscapes by Investing in California Lands Act
U.S. Senate
2021-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1459IN THE SENATE OF THE UNITED STATESApril 29, 2021Mr. Padilla (for himself and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo provide for the protection of and investment in certain Federal land in the State of California, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Protecting Unique and Beautiful Landscapes by Investing in California Lands Act or the PUBLIC Lands Act. (b)Table of contentsThe table of contents for this Act is as follows: Sec. 1. Short title; table of contents.TITLE I—Northwest California Wilderness, Recreation, and Working ForestsSec. 101. Definitions.Subtitle A—Restoration and Economic DevelopmentSec. 111. South Fork Trinity-Mad River Restoration Area.Sec. 112. Redwood National and State Parks restoration.Sec. 113. California Public Land Remediation Partnership.Sec. 114. Trinity Lake visitor center.Sec. 115. Del Norte County visitor center.Sec. 116. Management plans.Sec. 117. Study; partnerships related to overnight accommodations.Subtitle B—RecreationSec. 121. Horse Mountain Special Management Area.Sec. 122. Bigfoot National Recreation Trail.Sec. 123. Elk Camp Ridge Recreation Trail.Sec. 124. Trinity Lake Trail.Sec. 125. Trails study.Sec. 126. Construction of mountain bicycling routes.Sec. 127. Partnerships.Subtitle C—ConservationSec. 131. Designation of wilderness.Sec. 132. Administration of wilderness.Sec. 133. Designation of potential wilderness.Sec. 134. Designation of wild and scenic rivers.Sec. 135. Sanhedrin Special Conservation Management Area.Subtitle D—MiscellaneousSec. 141. Maps and legal descriptions.Sec. 142. Updates to land and resource management plans.Sec. 143. Pacific Gas and Electric Company utility facilities and rights-of-way.TITLE II—Central Coast Heritage ProtectionSec. 201. Definitions.Sec. 202. Designation of wilderness.Sec. 203. Designation of the Machesna Mountain Potential Wilderness.Sec. 204. Administration of wilderness.Sec. 205. Designation of Wild and Scenic Rivers.Sec. 206. Designation of the Fox Mountain Potential Wilderness.Sec. 207. Designation of scenic areas.Sec. 208. Condor National Scenic Trail.Sec. 209. Forest service study.Sec. 210. Nonmotorized recreation opportunities.Sec. 211. Use by members of Indian Tribes.TITLE III—San Gabriel Mountains Foothills and Rivers ProtectionSec. 301. Definition of State.Subtitle A—San Gabriel National Recreation AreaSec. 311. Purposes.Sec. 312. Definitions.Sec. 313. San Gabriel National Recreation Area.Sec. 314. Management.Sec. 315. Acquisition of non-Federal land within Recreation Area.Sec. 316. Water rights; water resource facilities; public roads; utility facilities.Sec. 317. San Gabriel National Recreation Area Public Advisory Council.Sec. 318. San Gabriel National Recreation Area Partnership.Sec. 319. Visitor services and facilities.Subtitle B—San Gabriel MountainsSec. 321. Definitions.Sec. 322. National Monument Boundary Modification.Sec. 323. Designation of Wilderness Areas and Additions.Sec. 324. Administration of Wilderness Areas and Additions.Sec. 325. Designation of Wild and Scenic Rivers.Sec. 326. Water rights.INorthwest California Wilderness, Recreation, and Working Forests101.DefinitionsIn this title:(1)SecretaryThe term Secretary means—(A)with respect to land under the jurisdiction of the Secretary of Agriculture, the Secretary of Agriculture; and(B)with respect to land under the jurisdiction of the Secretary of the Interior, the Secretary of the Interior.(2)StateThe term State means the State of California.ARestoration and Economic Development111.South Fork Trinity-Mad River Restoration Area(a)DefinitionsIn this section:(1)Collaboratively developedThe term collaboratively developed means, with respect to a restoration project, the development and implementation of the restoration project through a collaborative process that—(A)includes—(i)appropriate Federal, State, and local agencies; and(ii)multiple interested persons representing diverse interests; and(B)is transparent and nonexclusive.(2)PlantationThe term plantation means a forested area that has been artificially established by planting or seeding.(3)RestorationThe term restoration means the process of assisting the recovery of an ecosystem that has been degraded, damaged, or destroyed by establishing the composition, structure, pattern, and ecological processes necessary to facilitate terrestrial and aquatic ecosystem sustainability, resilience, and health under current and future conditions.(4)Restoration areaThe term restoration area means the South Fork Trinity-Mad River Restoration Area established by subsection (b).(5)Shaded fuel breakThe term shaded fuel break means a vegetation treatment that—(A)effectively addresses all slash generated by a project; and (B)retains, to the maximum extent practicable—(i)adequate canopy cover to suppress plant regrowth in the forest understory following treatment;(ii)the longest living trees that provide the most shade over the longest period of time; (iii)the healthiest and most vigorous trees with the greatest potential for crown growth in—(I)plantations; and (II)natural stands adjacent to plantations; and (iv)mature hardwoods.(6)Stewardship contractThe term stewardship contract means an agreement or contract entered into under section 604 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c).(7)Wildland-urban interfaceThe term wildland-urban interface has the meaning given the term in section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511).(b)EstablishmentSubject to valid existing rights, there is established the South Fork Trinity-Mad River Restoration Area, comprising approximately 871,414 acres of Federal land administered by the Forest Service and the Bureau of Land Management, as generally depicted on the map entitled South Fork Trinity-Mad River Restoration Area and dated May 15, 2020.(c)PurposesThe purposes of the restoration area are—(1)to establish, restore, and maintain fire-resilient late successional forest structures characterized by large trees and multistoried canopies, as ecologically appropriate, in the restoration area;(2)to protect late successional reserves in the restoration area;(3)to enhance the restoration of Federal land in the restoration area;(4)to reduce the threat posed by wildfires to communities in or in the vicinity of the restoration area;(5)to protect and restore aquatic habitat and anadromous fisheries;(6)to protect the quality of water within the restoration area; and(7)to allow visitors to enjoy the scenic, recreational, natural, cultural, and wildlife values of the restoration area.(d)Management(1)In generalThe Secretary shall manage the restoration area—(A)in a manner—(i)consistent with the purposes described in subsection (c); and(ii)in the case of the Forest Service, that prioritizes the restoration of the restoration area over other nonemergency vegetation management projects on the portions of the Six Rivers and Shasta-Trinity National Forests in Humboldt and Trinity Counties, California; (B)in accordance with an agreement entered into by the Chief of the Forest Service and the Director of the United States Fish and Wildlife Service—(i)for cooperation to ensure the timely consultation required under section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536) on restoration projects within the restoration area; and (ii)to maintain and exchange information on planning schedules and priorities with respect to the restoration area on a regular basis; (C)in accordance with—(i)the laws (including regulations) and rules applicable to the National Forest System, with respect to land managed by the Forest Service;(ii)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), with respect to land managed by the Bureau of Land Management;(iii)this title; and(iv)any other applicable law (including regulations); and(D)in a manner consistent with congressional intent that consultation for restoration projects within the restoration area be completed in a timely and efficient manner.(2)Conflict of laws(A)In generalThe establishment of the restoration area shall not modify the management status of any land or water that is designated as a component of the National Wilderness Preservation System or the National Wild and Scenic Rivers System, including land or water designated as a component of the National Wilderness Preservation System or the National Wild and Scenic Rivers System by this title (including an amendment made by this title). (B)Resolution of conflictIf there is a conflict between a law applicable to a component described in subparagraph (A) and this section, the more restrictive provision shall control.(3)Uses(A)In generalThe Secretary shall only allow uses of the restoration area that the Secretary determines would further the purposes described in subsection (c).(B)PriorityThe Secretary shall give priority to restoration activities within the restoration area.(C)LimitationNothing in this section limits the ability of the Secretary to plan, approve, or prioritize activities outside of the restoration area.(4)Wildland fire(A)In generalNothing in this section prohibits the Secretary, in cooperation with Federal, State, and local agencies, as appropriate, from conducting wildland fire operations in the restoration area, consistent with the purposes of this section.(B)PriorityTo the maximum extent practicable, the Secretary may use prescribed burning and managed wildland fire to achieve the purposes of this section.(5)Road decommissioning(A)Definition of decommissionIn this paragraph, the term decommission means, with respect to a road—(i)to reestablish vegetation on the road; and(ii)to restore any natural drainage, watershed function, or other ecological process that is disrupted or adversely impacted by the road by removing or hydrologically disconnecting the road prism.(B)DecommissioningTo the maximum extent practicable, the Secretary shall decommission any unneeded National Forest System road or any unauthorized road identified for decommissioning within the restoration area—(i)subject to appropriations;(ii)consistent with the analysis required under subparts A and B of part 212 of title 36, Code of Federal Regulations (or successor regulations); and(iii)in accordance with existing law.(C)Additional requirementIn making determinations with respect to the decommissioning of a road under subparagraph (B), the Secretary shall consult with—(i)appropriate State, Tribal, and local governmental entities; and(ii)members of the public.(6)Vegetation management(A)In generalSubject to subparagraphs (B), (C), and (D), the Secretary may carry out any vegetation management projects in the restoration area that the Secretary determines to be necessary—(i)to maintain or restore the characteristics of ecosystem composition and structure;(ii)to reduce wildfire risk to the community by promoting forests that are fire resilient;(iii)to improve the habitat of threatened species, endangered species, or sensitive species;(iv)to protect or improve water quality; or(v)to enhance the restoration of land within the restoration area.(B)Additional requirements(i)Shaded fuel breaksIn carrying out subparagraph (A), the Secretary shall prioritize, as practicable, the establishment in the restoration area of a network of shaded fuel breaks within—(I)any portion of the wildland-urban interface that is within 150 feet of private property contiguous to Federal land;(II)on the condition that the Secretary includes vegetation treatments within a minimum of 25 feet of a road that is open to motorized vehicles as of the date of enactment of this Act if practicable, feasible, and appropriate as part of any shaded fuel break—(aa)150 feet of the road; or(bb)as topography or other conditions require, 275 feet of the road, if the combined total width of the shaded fuel breaks for both sides of the road does not exceed 300 feet; or (III)150 feet of any plantation.(ii)Plantations; riparian reservesThe Secretary may carry out vegetation management projects—(I)in an area within the restoration area in which a fish or wildlife habitat is significantly compromised as a result of past management practices (including plantations); and(II)in designated riparian reserves in the restoration area, as the Secretary determines to be necessary—(aa)to maintain the integrity of fuel breaks; or(bb)to enhance fire resilience.(C)Applicable lawThe Secretary shall carry out vegetation management projects in the restoration area—(i)in accordance with—(I)this section; and(II)applicable law (including regulations);(ii)after providing an opportunity for public comment; and(iii)subject to appropriations.(D)Best available scienceThe Secretary shall use the best available science in planning and carrying out vegetation management projects in the restoration area.(7)Grazing(A)Existing grazingThe grazing of livestock in the restoration area, where established before the date of enactment of this Act, shall be permitted to continue—(i)subject to such reasonable regulations, policies, and practices as the Secretary considers to be necessary; (ii)in accordance with applicable law (including regulations); and(iii)in a manner consistent with the purposes described in subsection (c).(B)Targeted new grazingThe Secretary may issue annual targeted grazing permits for the grazing of livestock in an area of the restoration area in which the grazing of livestock is not authorized before the date of enactment of this Act to control noxious weeds, aid in the control of wildfire within the wildland-urban interface, or provide other ecological benefits—(i)subject to such reasonable regulations, policies, and practices as the Secretary considers to be necessary; and(ii)in a manner consistent with the purposes described in subsection (c).(C)Best Available ScienceThe Secretary shall use the best available science in determining whether to issue targeted grazing permits under subparagraph (B) within the restoration area.(e)WithdrawalSubject to valid existing rights, the restoration area is withdrawn from—(1)all forms of entry, appropriation, and disposal under the public land laws;(2)location, entry, and patent under the mining laws; and(3)disposition under all laws relating to mineral and geothermal leasing or mineral materials.(f)Use of stewardship contractsTo the maximum extent practicable, the Secretary shall—(1)use stewardship contracts to carry out this section; and(2)use revenue derived from stewardship contracts under paragraph (1) to carry out restoration and other activities within the restoration area, including staff and administrative costs to support timely consultation activities for restoration projects.(g)CollaborationIn developing and carrying out restoration projects in the restoration area, the Secretary shall consult with collaborative groups with an interest in the restoration area.(h)Environmental reviewA collaboratively developed restoration project within the restoration area may be carried out in accordance with the provisions for hazardous fuel reduction projects in sections 104, 105, and 106 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6514, 6515, 6516), as applicable.(i)Multiparty monitoringThe Secretary of Agriculture shall—(1)in collaboration with the Secretary of the Interior and interested persons, use a multiparty monitoring, evaluation, and accountability process to assess the positive or negative ecological, social, and economic effects of restoration projects within the restoration area; and(2)incorporate the monitoring results into the management of the restoration area.(j)Available authoritiesThe Secretary shall use any available authorities to secure the funding necessary to fulfill the purposes of the restoration area.(k)Forest residues utilization(1)In generalIn accordance with applicable law (including regulations) and this section, the Secretary may use forest residues from restoration projects, including shaded fuel breaks, in the restoration area for research and development of biobased products that result in net carbon sequestration.(2)PartnershipsIn carrying out paragraph (1), the Secretary may enter into partnerships with institutions of higher education, nongovernmental organizations, industry, Tribes, and Federal, State, and local governmental agencies.112.Redwood National and State Parks restoration(a)Partnership agreementsThe Secretary of the Interior may carry out initiatives to restore degraded redwood forest ecosystems in Redwood National and State Parks in partnership with the State, local agencies, and nongovernmental organizations.(b)Applicable lawIn carrying out an initiative under subsection (a), the Secretary of the Interior shall comply with applicable law.113.California Public Land Remediation Partnership(a)DefinitionsIn this section:(1)PartnershipThe term partnership means the California Public Land Remediation Partnership established by subsection (b).(2)Priority landThe term priority land means Federal land in the State that is determined by the partnership to be a high priority for remediation.(3)Remediation(A)In generalThe term remediation means to facilitate the recovery of land or water that has been degraded, damaged, or destroyed by illegal marijuana cultivation or another illegal activity. (B)InclusionsThe term remediation includes—(i)the removal of trash, debris, or other material; and(ii)establishing the composition, structure, pattern, and ecological processes necessary to facilitate terrestrial or aquatic ecosystem sustainability, resilience, or health under current and future conditions.(b)EstablishmentThere is established the California Public Land Remediation Partnership.(c)PurposesThe purposes of the partnership are—(1)to coordinate the activities of Federal, State, Tribal, and local authorities and the private sector in the remediation of priority land in the State affected by illegal marijuana cultivation or another illegal activity; and(2)to use the resources and expertise of each agency, authority, or entity referred to in paragraph (1) in implementing remediation activities on priority land in the State.(d)MembershipThe members of the partnership shall include the following:(1)The Secretary of Agriculture (or a designee) to represent the Forest Service.(2)The Secretary of the Interior (or a designee) to represent—(A)the United States Fish and Wildlife Service; (B)the Bureau of Land Management; and(C)the National Park Service.(3)The Director of the Office of National Drug Control Policy (or a designee).(4)The Secretary of the State Natural Resources Agency (or a designee) to represent the California Department of Fish and Wildlife.(5)A designee of the California State Water Resources Control Board.(6)A designee of the California State Sheriffs’ Association.(7)One member to represent federally recognized Indian Tribes, to be appointed by the Secretary of Agriculture.(8)One member to represent nongovernmental organizations with an interest in Federal land remediation, to be appointed by the Secretary of Agriculture.(9)One member to represent local governmental interests, to be appointed by the Secretary of Agriculture.(10)A law enforcement official from each of the following:(A)The Department of the Interior.(B)The Department of Agriculture.(11)A scientist to provide expertise and advice on methods needed for remediation efforts, to be appointed by the Secretary of Agriculture.(12)A designee of the National Guard Counterdrug Program. (e)DutiesTo further the purposes of this section, the partnership shall—(1)identify priority land for remediation in the State;(2)secure resources from Federal sources and non-Federal sources for remediation of priority land in the State;(3)support efforts by Federal, State, Tribal, and local agencies and nongovernmental organizations in carrying out remediation of priority land in the State;(4)support research and education on the impacts of, and solutions to, illegal marijuana cultivation and other illegal activities on priority land in the State;(5)involve other Federal, State, Tribal, and local agencies, nongovernmental organizations, and the public in remediation efforts on priority land in the State, to the maximum extent practicable; and(6)carry out any other administrative or advisory activities necessary to address remediation of priority land in the State.(f)AuthoritiesSubject to the prior approval of the Secretary of Agriculture, the partnership may—(1)provide grants to the State, political subdivisions of the State, nonprofit organizations, and other persons;(2)enter into cooperative agreements with, or provide technical assistance to, the State, political subdivisions of the State, nonprofit organizations, Federal agencies, and other interested persons;(3)hire and compensate staff;(4)obtain funds or services from any source, including—(A)Federal funds (including funds and services provided under any other Federal law or program); and(B) non-Federal funds; (5)contract for goods or services; and(6)support—(A)activities of partners; and (B)any other activities that further the purposes of this section.(g)ProceduresThe partnership shall establish any rules and procedures that the partnership determines to be necessary or appropriate.(h)Local hiringThe partnership shall, to the maximum extent practicable and in accordance with existing law, give preference to local entities and individuals in carrying out this section.(i)Service without compensationA member of the partnership shall serve without pay.(j)Duties and authorities of the secretaries(1)In generalThe Secretary of Agriculture shall convene the partnership on a regular basis to carry out this section.(2)Technical and financial assistanceThe Secretary of Agriculture and the Secretary of the Interior may provide technical and financial assistance, on a reimbursable or nonreimbursable basis, as determined to be appropriate by the Secretary of Agriculture or the Secretary of the Interior, as applicable, to the partnership or any members of the partnership to carry out this section.(3)Cooperative agreementsThe Secretary of Agriculture and the Secretary of the Interior may enter into cooperative agreements with the partnership, any member of the partnership, or other public or private entities to provide technical, financial, or other assistance to carry out this section.114.Trinity Lake visitor center(a)In generalThe Secretary of Agriculture, acting through the Chief of the Forest Service (referred to in this section as the Secretary), may establish, in cooperation with any other public or private entity that the Secretary determines to be appropriate, a visitor center in Weaverville, California—(1)to serve visitors; and(2)to assist in fulfilling the purposes of the Whiskeytown-Shasta-Trinity National Recreation Area.(b)RequirementsThe Secretary shall ensure that the visitor center authorized under subsection (a) is designed to provide for the interpretation of the scenic, biological, natural, historical, scientific, paleontological, recreational, ecological, wilderness, and cultural resources of the Whiskeytown-Shasta-Trinity National Recreation Area and other Federal land in the vicinity of the visitor center.(c)Cooperative agreementsIn a manner consistent with this section, the Secretary may enter into cooperative agreements with the State and any other appropriate institutions and organizations to carry out the purposes of this section.115.Del Norte County visitor center(a)In generalThe Secretary of Agriculture and the Secretary of the Interior, acting jointly or separately (referred to in this section as the Secretaries), may establish, in cooperation with any other public or private entity that the Secretaries determine to be appropriate, a visitor center in Del Norte County, California—(1)to serve visitors; and(2)to assist in fulfilling the purposes of Redwood National and State Parks, the Smith River National Recreation Area, and any other Federal land in the vicinity of the visitor center.(b)RequirementsThe Secretaries shall ensure that the visitor center authorized under subsection (a) is designed to interpret the scenic, biological, natural, historical, scientific, paleontological, recreational, ecological, wilderness, and cultural resources of Redwood National and State Parks, the Smith River National Recreation Area, and any other Federal land in the vicinity of the visitor center.116.Management plans(a)In generalIn revising the land and resource management plan for each of the Shasta-Trinity, Six Rivers, Klamath, and Mendocino National Forests, the Secretary shall—(1)consider the purposes of the South Fork Trinity-Mad River Restoration Area established by section 111(b); and(2)include or update the fire management plan for a wilderness area or wilderness addition established by this title.(b)RequirementIn making the revisions under subsection (a), the Secretary shall—(1)develop spatial fire management plans in accordance with—(A)the Guidance for Implementation of Federal Wildland Fire Management Policy, dated February 13, 2009, including any amendments to the guidance; and(B)other appropriate policies;(2)ensure that a fire management plan—(A)considers how prescribed or managed fire can be used to achieve ecological management objectives of wilderness and other natural or primitive areas; and(B)in the case of a wilderness area to which land is added under section 131, provides consistent direction regarding fire management to the entire wilderness area, including the wilderness addition;(3)consult with—(A)appropriate State, Tribal, and local governmental entities; and(B)members of the public; and(4)comply with applicable law (including regulations).117.Study; partnerships related to overnight accommodations(a)StudyThe Secretary of the Interior (referred to in this section as the Secretary), in consultation with interested Federal, State, Tribal, and local entities and private and nonprofit organizations, shall conduct a study to evaluate the feasibility and suitability of establishing overnight accommodations near Redwood National and State Parks on—(1)Federal land that is—(A)at the northern boundary of Redwood National and State Parks; or (B)on land within 20 miles of the northern boundary of Redwood National and State Parks; and(2)Federal land that is—(A)at the southern boundary of Redwood National and State Parks; or (B)on land within 20 miles of the southern boundary of Redwood National and State Parks.(b)Partnerships(1)Agreements authorizedIf the Secretary determines, based on the study conducted under subsection (a), that establishing the accommodations described in that subsection is suitable and feasible, the Secretary may, in accordance with applicable law, enter into 1 or more agreements with qualified private and nonprofit organizations for the development, operation, and maintenance of the accommodations.(2)ContentsAny agreement entered into under paragraph (1) shall clearly define the role and responsibility of the Secretary and the private or nonprofit organization entering into the agreement.(3)EffectNothing in this subsection—(A)reduces or diminishes the authority of the Secretary to manage land and resources under the jurisdiction of the Secretary; or(B)amends or modifies the application of any law (including regulations) applicable to land under the jurisdiction of the Secretary.BRecreation121.Horse Mountain Special Management Area(a)EstablishmentSubject to valid existing rights, there is established the Horse Mountain Special Management Area (referred to in this section as the special management area) comprising approximately 7,482 acres of Federal land administered by the Forest Service in Humboldt County, California, as generally depicted on the map entitled Horse Mountain Special Management Area and dated May 15, 2020.(b)PurposeThe purpose of the special management area is to enhance the recreational and scenic values of the special management area while conserving the plants, wildlife, and other natural resource values of the area.(c)Management plan(1)In generalNot later than 3 years after the date of enactment of this Act and in accordance with paragraph (2), the Secretary of Agriculture (referred to in this section as the Secretary) shall develop a comprehensive plan for the long-term management of the special management area.(2)ConsultationIn developing the management plan required under paragraph (1), the Secretary shall consult with—(A)appropriate State, Tribal, and local governmental entities; and(B)members of the public.(3)Additional requirementThe management plan required under paragraph (1) shall ensure that recreational use within the special management area does not cause significant adverse impacts on the plants and wildlife of the special management area.(d)Management(1)In generalThe Secretary shall manage the special management area—(A)in furtherance of the purpose described in subsection (b); and(B)in accordance with—(i)the laws (including regulations) generally applicable to the National Forest System;(ii)this section; and(iii)any other applicable law (including regulations).(2)RecreationThe Secretary shall continue to authorize, maintain, and enhance the recreational use of the special management area, including hunting, fishing, camping, hiking, hang gliding, sightseeing, nature study, horseback riding, rafting, mountain bicycling, motorized recreation on authorized routes, and other recreational activities, if the recreational use is consistent with—(A)the purpose of the special management area;(B)this section;(C)other applicable law (including regulations); and(D)any applicable management plans.(3)Motorized vehicles(A)In generalExcept as provided in subparagraph (B), the use of motorized vehicles in the special management area shall be permitted only on roads and trails designated for the use of motorized vehicles.(B)Use of snowmobilesThe winter use of snowmobiles shall be allowed in the special management area—(i)during periods of adequate snow coverage during the winter season; and(ii)subject to any terms and conditions determined to be necessary by the Secretary.(4)New trails(A)In generalThe Secretary may construct new trails for motorized or nonmotorized recreation within the special management area in accordance with—(i)the laws (including regulations) generally applicable to the National Forest System;(ii)this section; and(iii)any other applicable law (including regulations).(B)PriorityIn establishing new trails within the special management area, the Secretary shall—(i)prioritize the establishment of loops that provide high-quality, diverse recreational experiences; and(ii)consult with members of the public.(e)WithdrawalSubject to valid existing rights, the special management area is withdrawn from—(1)all forms of appropriation or disposal under the public land laws;(2)location, entry, and patent under the mining laws; and(3)disposition under laws relating to mineral and geothermal leasing.122.Bigfoot National Recreation Trail(a)Feasibility study(1)In generalNot later than 3 years after the date of the enactment of this Act, the Secretary of Agriculture (referred to in this section as the Secretary), in cooperation with the Secretary of the Interior, shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a study that describes the feasibility of establishing a nonmotorized Bigfoot National Recreation Trail that follows the route described in paragraph (2).(2)RouteThe route referred to in paragraph (1) shall extend from the Ides Cove Trailhead in the Mendocino National Forest to Crescent City, California, following the route as generally depicted on the map entitled Bigfoot National Recreation Trail—Proposed and dated July 25, 2018.(3)Additional requirementIn completing the study required under paragraph (1), the Secretary shall consult with—(A)appropriate Federal, State, Tribal, regional, and local agencies;(B)private landowners;(C)nongovernmental organizations; and(D)members of the public.(b)Designation(1)In generalOn a determination by the Secretary that the Bigfoot National Recreation Trail is feasible and meets the requirements for a National Recreation Trail under section 4 of the National Trails System Act (16 U.S.C. 1243), the Secretary shall designate the Bigfoot National Recreation Trail (referred to in this section as the trail) in accordance with— (A)the National Trails System Act (16 U.S.C. 1241 et seq.) (B)this title; and(C)other applicable law (including regulations).(2)AdministrationOn designation by the Secretary, the trail shall be administered by the Secretary, in consultation with—(A)other Federal, State, Tribal, regional, and local agencies;(B)private landowners; and(C)other interested organizations.(3)Private property rights(A)In generalNo portions of the trail may be located on non-Federal land without the written consent of the landowner.(B)ProhibitionThe Secretary shall not acquire for the trail any land or interest in land outside the exterior boundary of any federally managed area without the consent of the owner of the land or interest in the land.(C)EffectNothing in this section—(i)requires any private property owner to allow public access (including Federal, State, or local government access) to private property; or(ii)modifies any provision of Federal, State, or local law with respect to public access to or use of private land.(c)Cooperative agreementsIn carrying out this section, the Secretary may enter into cooperative agreements with State, Tribal, and local government entities and private entities—(1)to complete necessary trail construction, reconstruction, realignment, or maintenance; or (2)carry out education projects relating to the trail.(d)Map(1)Map requiredOn designation of the trail, the Secretary shall prepare a map of the trail.(2)Public availabilityThe map referred to in paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service.123.Elk Camp Ridge Recreation Trail(a)Designation(1)In generalIn accordance with paragraph (2), the Secretary of Agriculture (referred to in this section as the Secretary), after providing an opportunity for public comment, shall designate a trail (which may include a system of trails)—(A)for use by off-highway vehicles, mountain bicycles, or both; and(B)to be known as the Elk Camp Ridge Recreation Trail (referred to in this section as the trail).(2)RequirementsIn designating the trail under paragraph (1), the Secretary shall only include routes that are—(A)as of the date of enactment of this Act, authorized for use by off-highway vehicles, mountain bicycles, or both; and(B)located on land that is managed by the Forest Service in Del Norte County in the State.(3)MapA map that depicts the trail shall be on file and available for public inspection in the appropriate offices of the Forest Service.(b)Management(1)In generalThe Secretary shall manage the trail—(A)in accordance with applicable law (including regulations);(B)in a manner that ensures the safety of citizens who use the trail; and(C)in a manner that minimizes any damage to sensitive habitat or cultural resources.(2)Monitoring; evaluationTo minimize the impacts of the use of the trail on environmental and cultural resources, the Secretary shall annually assess the effects of the use of off-highway vehicles and mountain bicycles on—(A)the trail;(B)land located in proximity to the trail; and(C)plants, wildlife, and wildlife habitat.(3)ClosureThe Secretary, in consultation with the State and Del Norte County in the State and subject to paragraph (4), may temporarily close or permanently reroute a portion of the trail if the Secretary determines that—(A)the trail is having an adverse impact on—(i)wildlife habitat;(ii)natural resources;(iii)cultural resources; or(iv)traditional uses;(B)the trail threatens public safety; or(C)closure of the trail is necessary—(i)to repair damage to the trail; or(ii)to repair resource damage.(4)ReroutingAny portion of the trail that is temporarily closed by the Secretary under paragraph (3) may be permanently rerouted along any road or trail—(A)that is—(i)in existence as of the date of the closure of the portion of the trail;(ii)located on public land; and(iii)open to motorized or mechanized use; and(B)if the Secretary determines that rerouting the portion of the trail would not significantly increase or decrease the length of the trail.(5)Notice of available routesThe Secretary shall ensure that visitors to the trail have access to adequate notice relating to the availability of trail routes through—(A)the placement of appropriate signage along the trail; and(B)the distribution of maps, safety education materials, and other information that the Secretary determines to be appropriate.(c)EffectNothing in this section affects the ownership, management, or other rights relating to any non-Federal land (including any interest in any non-Federal land).124.Trinity Lake Trail(a)Trail construction(1)Feasibility studyNot later than 18 months after the date of enactment of this Act, the Secretary shall study the feasibility and public interest of constructing a recreational trail for nonmotorized uses around Trinity Lake (referred to in this section as the trail).(2)Construction(A)Construction authorizedSubject to appropriations, and in accordance with paragraph (3), if the Secretary determines under paragraph (1) that the construction of the trail is feasible and in the public interest, the Secretary may provide for the construction of the trail.(B)Use of volunteer services and contributionsThe trail may be constructed under this section through the acceptance of volunteer services and contributions from non-Federal sources to reduce or eliminate the need for Federal expenditures to construct the trail.(3)ComplianceIn carrying out this section, the Secretary shall comply with—(A)the laws (including regulations) generally applicable to the National Forest System; and(B)this title.(b)EffectNothing in this section affects the ownership, management, or other rights relating to any non-Federal land (including any interest in any non-Federal land).125.Trails study(a)In generalNot later than 2 years after the date of enactment of this Act, the Secretary of Agriculture, in accordance with subsection (b) and in consultation with interested parties, shall conduct a study to improve motorized and nonmotorized recreation trail opportunities (including mountain bicycling) on land not designated as wilderness within the portions of the Six Rivers, Shasta-Trinity, and Mendocino National Forests located in Del Norte, Humboldt, Trinity, and Mendocino Counties in the State.(b)ConsultationIn carrying out the study under subsection (a), the Secretary of Agriculture shall consult with the Secretary of the Interior regarding opportunities to improve, through increased coordination, recreation trail opportunities on land under the jurisdiction of the Secretary of the Interior that shares a boundary with the National Forest System land described in subsection (a).126.Construction of mountain bicycling routes(a)Trail construction(1)Feasibility studyNot later than 18 months after the date of enactment of this Act, the Secretary of Agriculture (referred to in this section as the Secretary) shall study the feasibility and public interest of constructing recreational trails for mountain bicycling and other nonmotorized uses on the routes as generally depicted in the report entitled Trail Study for Smith River National Recreation Area Six Rivers National Forest and dated 2016.(2)Construction(A)Construction authorizedSubject to appropriations and in accordance with paragraph (3), if the Secretary determines under paragraph (1) that the construction of 1 or more routes described in that paragraph is feasible and in the public interest, the Secretary may provide for the construction of the routes.(B)ModificationsThe Secretary may modify the routes, as determined to be necessary by the Secretary.(C)Use of volunteer services and contributionsRoutes may be constructed under this section through the acceptance of volunteer services and contributions from non-Federal sources to reduce or eliminate the need for Federal expenditures to construct the route.(3)ComplianceIn carrying out this section, the Secretary shall comply with—(A)the laws (including regulations) generally applicable to the National Forest System; and(B)this title.(b)EffectNothing in this section affects the ownership, management, or other rights relating to any non-Federal land (including any interest in any non-Federal land).127.Partnerships(a)Agreements authorizedThe Secretary may enter into agreements with qualified private and nonprofit organizations to carry out the following activities on Federal land in Mendocino, Humboldt, Trinity, and Del Norte Counties in the State:(1)Trail and campground maintenance.(2)Public education, visitor contacts, and outreach.(3)Visitor center staffing.(b)ContentsAn agreement entered into under subsection (a) shall clearly define the role and responsibility of the Secretary and the private or nonprofit organization.(c)ComplianceThe Secretary shall enter into agreements under subsection (a) in accordance with existing law.(d)EffectNothing in this section—(1)reduces or diminishes the authority of the Secretary to manage land and resources under the jurisdiction of the Secretary; or(2)amends or modifies the application of any existing law (including regulations) applicable to land under the jurisdiction of the Secretary.CConservation131.Designation of wilderness(a)In generalIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the State are designated as wilderness areas and as components of the National Wilderness Preservation System:(1)Black butte river wildernessCertain Federal land managed by the Forest Service in the State, comprising approximately 11,155 acres, as generally depicted on the map entitled Black Butte Wilderness—Proposed and dated May 15, 2020, which shall be known as the Black Butte River Wilderness.(2)Chanchelulla wilderness additionsCertain Federal land managed by the Forest Service in the State, comprising approximately 6,382 acres, as generally depicted on the map entitled Chanchelulla Wilderness Additions—Proposed and dated May 15, 2020, which is incorporated in, and considered to be a part of, the Chanchelulla Wilderness designated by section 101(a)(4) of the California Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law 98–425; 98 Stat. 1619).(3)Chinquapin wildernessCertain Federal land managed by the Forest Service in the State, comprising approximately 27,164 acres, as generally depicted on the map entitled Chinquapin Wilderness—Proposed and dated May 15, 2020, which shall be known as the Chinquapin Wilderness.(4)Elkhorn ridge wilderness additionCertain Federal land managed by the Bureau of Land Management in the State, comprising approximately 37 acres, as generally depicted on the map entitled Proposed Elkhorn Ridge Wilderness Additions and dated October 24, 2019, which is incorporated in, and considered to be a part of, the Elkhorn Ridge Wilderness designated by section 6(d) of the Northern California Coastal Wild Heritage Wilderness Act (16 U.S.C. 1132 note; Public Law 109–362; 120 Stat. 2070).(5)English ridge wildernessCertain Federal land managed by the Bureau of Land Management in the State, comprising approximately 6,204 acres, as generally depicted on the map entitled English Ridge Wilderness—Proposed and dated March 29, 2019, which shall be known as the English Ridge Wilderness.(6)Headwaters forest wildernessCertain Federal land managed by the Bureau of Land Management in the State, comprising approximately 4,360 acres, as generally depicted on the map entitled Headwaters Forest Wilderness—Proposed and dated October 15, 2019, which shall be known as the Headwaters Forest Wilderness.(7)Mad river buttes wildernessCertain Federal land managed by the Forest Service in the State, comprising approximately 6,097 acres, as generally depicted on the map entitled Mad River Buttes Wilderness—Proposed and dated May 15, 2020, which shall be known as the Mad River Buttes Wilderness.(8)Mount lassic wilderness additionCertain Federal land managed by the Forest Service in the State, comprising approximately 1,288 acres, as generally depicted on the map entitled Mt. Lassic Wilderness Additions—Proposed and dated May 15, 2020, which is incorporated in, and considered to be a part of, the Mount Lassic Wilderness designated by section 3(6) of the Northern California Coastal Wild Heritage Wilderness Act (16 U.S.C. 1132 note; Public Law 109–362; 120 Stat. 2065). (9)North fork wilderness additionCertain Federal land managed by the Forest Service and the Bureau of Land Management in the State, comprising approximately 16,342 acres, as generally depicted on the map entitled North Fork Eel Wilderness Additions and dated May 15, 2020, which is incorporated in, and considered to be a part of, the North Fork Wilderness designated by section 101(a)(19) of the California Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law 98–425; 98 Stat. 1621).(10)Pattison wildernessCertain Federal land managed by the Forest Service in the State, comprising approximately 29,451 acres, as generally depicted on the map entitled Pattison Wilderness—Proposed and dated May 15, 2020, which shall be known as the Pattison Wilderness.(11)Sanhedrin wilderness additionCertain Federal land managed by the Forest Service in the State, comprising approximately 112 acres, as generally depicted on the map entitled Sanhedrin Wilderness Addition—Proposed and dated March 29, 2019, which is incorporated in, and considered to be a part of, the Sanhedrin Wilderness designated by section 3(2) of the Northern California Coastal Wild Heritage Wilderness Act (16 U.S.C. 1132 note; Public Law 109–362; 120 Stat. 2065). (12)Siskiyou wilderness additionCertain Federal land managed by the Forest Service in the State, comprising approximately 23,913 acres, as generally depicted on the maps entitled Siskiyou Wilderness Additions—Proposed (North) and Siskiyou Wilderness Additions—Proposed (South) and dated May 15, 2020, which is incorporated in, and considered to be a part of, the Siskiyou Wilderness, as designated by section 101(a)(30) of the California Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law 98–425; 98 Stat. 1623).(13)South fork eel river wilderness additionCertain Federal land managed by the Bureau of Land Management in the State, comprising approximately 603 acres, as generally depicted on the map entitled South Fork Eel River Wilderness Additions—Proposed and dated October 24, 2019, which is incorporated in, and considered to be a part of, the South Fork Eel River Wilderness designated by section 3(10) of the Northern California Coastal Wild Heritage Wilderness Act (16 U.S.C. 1132 note; Public Law 109–362; 120 Stat. 2066).(14)South fork trinity river wildernessCertain Federal land managed by the Forest Service in the State, comprising approximately 26,115 acres, as generally depicted on the map entitled South Fork Trinity River Wilderness Additions—Proposed and dated May 15, 2020, which shall be known as the South Fork Trinity River Wilderness.(15)Trinity alps wilderness additionCertain Federal land managed by the Forest Service in the State, comprising approximately 61,187 acres, as generally depicted on the maps entitled Trinity Alps Proposed Wilderness Additions EAST and Trinity Alps Wilderness Additions West—Proposed and dated May 15, 2020, which is incorporated in, and considered to be a part of, the Trinity Alps Wilderness designated by section 101(a)(34) of the California Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law 98–425; 98 Stat. 1623).(16)Underwood wildernessCertain Federal land managed by the Forest Service in the State, comprising approximately 15,068 acres, as generally depicted on the map entitled Underwood Wilderness—Proposed and dated May 15, 2020, which shall be known as the Underwood Wilderness.(17)Yolla bolly-middle eel wilderness additionsCertain Federal land managed by the Forest Service and the Bureau of Land Management in the State, comprising approximately 11,243 acres, as generally depicted on the maps entitled Yolla Bolly Wilderness Proposed—NORTH, Yolla Bolly Wilderness Proposed—SOUTH, and Yolla Bolly Wilderness Proposed—WEST and dated May 15, 2020, which is incorporated in, and considered to be a part of, the Yolla Bolly-Middle Eel Wilderness designated by section 3 of the Wilderness Act (16 U.S.C. 1132).(18)Yuki wilderness additionCertain Federal land managed by the Forest Service and the Bureau of Land Management in the State, comprising approximately 11,076 acres, as generally depicted on the map entitled Yuki Wilderness Additions—Proposed and dated May 15, 2020, which is incorporated in, and considered to be a part of, the Yuki Wilderness designated by section 3(3) of the Northern California Coastal Wild Heritage Wilderness Act (16 U.S.C. 1132 note; Public Law 109–362; 120 Stat. 2065).(b)Redesignation of north fork wilderness as north fork eel river wilderness(1)In generalSection 101(a)(19) of the California Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law 98–425; 98 Stat. 1621) is amended by striking which shall be known as the North Fork Wilderness and inserting which shall be known as the North Fork Eel River Wilderness. (2)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the North Fork Wilderness shall be considered to be a reference to the North Fork Eel River Wilderness.(c)Elkhorn ridge wilderness modificationThe boundary of the Elkhorn Ridge Wilderness established by section 6(d) of the Northern California Coastal Wild Heritage Wilderness Act (16 U.S.C. 1132 note; Public Law 109–362; 120 Stat. 2070) is modified by removing approximately 30 acres of Federal land, as generally depicted on the map entitled Proposed Elkhorn Ridge Wilderness Additions and dated October 24, 2019. 132.Administration of wilderness(a)In generalSubject to valid existing rights, a wilderness area or wilderness addition established by section 131(a) (referred to in this section as a wilderness area or addition) shall be administered by the Secretary in accordance with this subtitle and the Wilderness Act (16 U.S.C. 1131 et seq.), except that—(1)any reference in the Wilderness Act to the effective date of that Act shall be considered to be a reference to the date of enactment of this Act; and(2)any reference in that Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary.(b)Fire management and related activities(1)In generalThe Secretary may carry out any activities in a wilderness area or addition as are necessary for the control of fire, insects, or disease in accordance with—(A)section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)); and(B)the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 1437 of the 98th Congress (House Report 98–40). (2)Funding prioritiesNothing in this subtitle limits funding for fire or fuels management in a wilderness area or addition.(3)AdministrationIn accordance with paragraph (1) and any other applicable Federal law, to ensure a timely and efficient response to a fire emergency in a wilderness area or addition, the Secretary of Agriculture shall—(A)not later than 1 year after the date of enactment of this Act, establish agency approval procedures (including appropriate delegations of authority to the Forest Supervisor, District Manager, or other agency officials) for responding to fire emergencies; and(B)enter into agreements with appropriate State or local firefighting agencies.(c)GrazingThe grazing of livestock in a wilderness area or addition, if established before the date of enactment of this Act, shall be administered in accordance with—(1)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and(2)(A)for land under the jurisdiction of the Secretary of Agriculture, the guidelines set forth in the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 5487 of the 96th Congress (H. Rept. 96–617); and(B)for land under the jurisdiction of the Secretary of the Interior, the guidelines set forth in Appendix A of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (H. Rept. 101–405).(d)Fish and wildlife(1)In generalIn accordance with section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this subtitle affects the jurisdiction or responsibilities of the State with respect to fish and wildlife on public land in the State.(2)Management activitiesIn support of the purposes and principles of the Wilderness Act (16 U.S.C. 1131 et seq.), the Secretary may conduct any management activity that the Secretary determines to be necessary to maintain or restore a fish, wildlife, or plant population or habitat in a wilderness area or addition, if the management activity is conducted in accordance with—(A)an applicable wilderness management plan; (B)the Wilderness Act (16 U.S.C. 1131 et seq.); and(C)appropriate policies, such as the policies established in Appendix B of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (H. Rept. 101–405).(e)Buffer zones(1)In generalNothing in this subtitle establishes a protective perimeter or buffer zone around a wilderness area or addition.(2)Outside Activities or usesThe fact that a nonwilderness activity or use can be seen or heard from within a wilderness area or addition shall not preclude the activity or use outside the boundary of the wilderness area or addition.(f)Military activitiesNothing in this subtitle precludes—(1)low-level overflights of military aircraft over a wilderness area or addition;(2)the designation of a new unit of special airspace over a wilderness area or addition; or(3)the use or establishment of a military flight training route over a wilderness area or addition.(g)HorsesNothing in this subtitle precludes horseback riding in, or the entry of recreational or commercial saddle or pack stock into, a wilderness area or addition—(1)in accordance with section 4(d)(5) of the Wilderness Act (16 U.S.C. 1133(d)(5)); and(2)subject to any terms and conditions determined to be necessary by the Secretary.(h)WithdrawalSubject to valid existing rights, the wilderness areas and additions are withdrawn from—(1)all forms of entry, appropriation, and disposal under the public land laws;(2)location, entry, and patent under the mining laws; and(3)operation of the mineral materials and geothermal leasing laws.(i)Use by members of indian tribes(1)AccessIn recognition of the past use of wilderness areas and additions by members of Indian Tribes for traditional cultural and religious purposes, the Secretary shall ensure that Indian Tribes have access to the wilderness areas and additions for traditional cultural and religious purposes.(2)Temporary closures(A)In generalIn carrying out this section, the Secretary, on request of an Indian Tribe, may temporarily close to the general public 1 or more specific portions of a wilderness area or addition to protect the privacy of the members of the Indian Tribe in the conduct of the traditional cultural and religious activities in the wilderness area or addition.(B)RequirementAny closure under subparagraph (A) shall be made in such a manner as to affect the smallest practicable area for the minimum period of time necessary for the activity to be carried out.(3)Applicable lawAccess to the wilderness areas and wilderness additions under this subsection shall be in accordance with—(A)Public Law 95–341 (commonly known as the American Indian Religious Freedom Act) (42 U.S.C. 1996 et seq.); and(B)the Wilderness Act (16 U.S.C. 1131 et seq.).(j)Incorporation of acquired land and interestsAny land within the boundary of a wilderness area or addition that is acquired by the United States shall—(1)become part of the wilderness area or addition in which the land is located;(2)be withdrawn in accordance with subsection (h); and(3)be managed in accordance with—(A)this section;(B)the Wilderness Act (16 U.S.C. 1131 et seq.); and (C)any other applicable law.(k)Climatological data collectionIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and subject to such terms and conditions as the Secretary may prescribe, the Secretary may authorize the installation and maintenance of hydrologic, meteorologic, or climatological collection devices in a wilderness area or addition if the Secretary determines that the devices and access to the devices are essential to a flood warning, flood control, or water reservoir operation activity.(l)Authorized eventsThe Secretary may continue to authorize the competitive equestrian event permitted since 2012 in the Chinquapin Wilderness established by section 131(a)(3) in a manner compatible with the preservation of the area as wilderness.(m)Recreational climbingNothing in this title prohibits recreational rock climbing activities in the wilderness areas or additions, such as the placement, use, and maintenance of fixed anchors, including any fixed anchor established before the date of the enactment of this Act—(1)in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.); and(2)subject to any terms and conditions determined to be necessary by the Secretary.133.Designation of potential wilderness(a)DesignationIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the State are designated as potential wilderness areas:(1)Certain Federal land managed by the Forest Service, comprising approximately 4,005 acres, as generally depicted on the map entitled Chinquapin Proposed Potential Wilderness and dated May 15, 2020.(2)Certain Federal land administered by the National Park Service, compromising approximately 31,000 acres, as generally depicted on the map entitled Redwood National Park—Potential Wilderness and dated October 9, 2019.(3)Certain Federal land managed by the Forest Service, comprising approximately 5,681 acres, as generally depicted on the map entitled Siskiyou Proposed Potential Wildernesses and dated May 15, 2020.(4)Certain Federal land managed by the Forest Service, comprising approximately 446 acres, as generally depicted on the map entitled South Fork Trinity River Proposed Potential Wilderness and dated May 15, 2020.(5)Certain Federal land managed by the Forest Service, comprising approximately 1,256 acres, as generally depicted on the map entitled Trinity Alps Proposed Potential Wilderness and dated May 15, 2020.(6)Certain Federal land managed by the Forest Service, comprising approximately 4,386 acres, as generally depicted on the map entitled Yolla Bolly Middle-Eel Proposed Potential Wilderness and dated May 15, 2020.(7)Certain Federal land managed by the Forest Service, comprising approximately 2,918 acres, as generally depicted on the map entitled Yuki Proposed Potential Wilderness and dated May 15, 2020.(b)ManagementExcept as provided in subsection (c) and subject to valid existing rights, the Secretary shall manage each potential wilderness area designated by subsection (a) (referred to in this section as a potential wilderness area) as wilderness until the date on which the potential wilderness area is designated as wilderness under subsection (d).(c)Ecological restoration(1)In generalFor purposes of ecological restoration (including the elimination of nonnative species, removal of illegal, unused, or decommissioned roads, repair of skid tracks, and any other activities necessary to restore the natural ecosystems in a potential wilderness area and consistent with paragraph (2)), the Secretary may use motorized equipment and mechanized transport in a potential wilderness area until the date on which the potential wilderness area is designated as wilderness under subsection (d).(2)LimitationTo the maximum extent practicable, the Secretary shall use the minimum tool or administrative practice necessary to accomplish ecological restoration with the least amount of adverse impact on wilderness character and resources.(d)Wilderness designationA potential wilderness area shall be designated as wilderness and as a component of the National Wilderness Preservation System on the earlier of—(1)the date on which the Secretary publishes in the Federal Register notice that the conditions in the potential wilderness area that are incompatible with the Wilderness Act (16 U.S.C. 1131 et seq.) have been removed; and(2)the date that is 10 years after the date of enactment of this Act, in the case of a potential wilderness area located on land managed by the Forest Service.(e)Administration as wilderness(1)In generalOn the designation of a potential wilderness area as wilderness under subsection (d), the wilderness shall be administered in accordance with—(A)section 132; and(B)the Wilderness Act (16 U.S.C. 1131 et seq.).(2)DesignationOn the designation as wilderness under subsection (d)—(A)the land described in subsection (a)(1) shall be incorporated in, and considered to be a part of, the Chinquapin Wilderness established by section 131(a)(3);(B)the land described in subsection (a)(3) shall be incorporated in, and considered to be a part of, the Siskiyou Wilderness designated by section 101(a)(30) of the California Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law 98–425; 98 Stat. 1623);(C)the land described in subsection (a)(4) shall be incorporated in, and considered to be a part of, the South Fork Trinity River Wilderness established by section 131(a)(14);(D)the land described in subsection (a)(5) shall be incorporated in, and considered to be a part of, the Trinity Alps Wilderness designated by section 101(a)(34) of the California Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law 98–425; 98 Stat. 1623);(E)the land described in subsection (a)(6) shall be incorporated in, and considered to be a part of, the Yolla Bolly-Middle Eel Wilderness designated by section 3 of the Wilderness Act (16 U.S.C. 1132); and(F)the land described in subsection (a)(7) shall be incorporated in, and considered to be a part of, the Yuki Wilderness designated by section 3(3) of the Northern California Coastal Wild Heritage Wilderness Act (16 U.S.C. 1132 note; Public Law 109–362; 120 Stat. 2065) and expanded by section 131(a)(18). (f)ReportNot later than 3 years after the date of enactment of this Act, and every 3 years thereafter until the date on which the potential wilderness areas are designated as wilderness under subsection (d), the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report that describes—(1)the status of ecological restoration within the potential wilderness areas; and (2)the progress toward the eventual designation of the potential wilderness areas as wilderness under subsection (d).134.Designation of wild and scenic riversSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end the following:(231)South fork trinity riverThe following segments from the source tributaries in the Yolla Bolly-Middle Eel Wilderness, to be administered by the Secretary of Agriculture:(A)The 18.3-mile segment from its multiple source springs in the Cedar Basin of the Yolla Bolly-Middle Eel Wilderness in sec. 15, T. 27 N., R. 10 W., to 0.25 miles upstream of the Wild Mad Road, as a wild river.(B)The 0.65-mile segment from 0.25 miles upstream of Wild Mad Road to the confluence with the unnamed tributary approximately 0.4 miles downstream of the Wild Mad Road in sec. 29, T. 28 N., R. 11 W., as a scenic river.(C)The 9.8-mile segment from 0.75 miles downstream of Wild Mad Road to Silver Creek, as a wild river.(D)The 5.4-mile segment from Silver Creek confluence to Farley Creek, as a scenic river.(E)The 3.6-mile segment from Farley Creek to Cave Creek, as a recreational river.(F)The 5.6-mile segment from Cave Creek to the confluence of the unnamed creek upstream of Hidden Valley Ranch in sec. 5, T. 15, R. 7 E., as a wild river.(G)The 2.5-mile segment from the unnamed creek confluence upstream of Hidden Valley Ranch to the confluence with the unnamed creek flowing west from Bear Wallow Mountain in sec. 29, T. 1 N., R. 7 E., as a scenic river.(H)The 3.8-mile segment from the unnamed creek confluence in sec. 29, T. 1 N., R. 7 E., to Plummer Creek, as a wild river.(I)The 1.8-mile segment from Plummer Creek to the confluence with the unnamed tributary north of McClellan Place in sec. 6, T. 1 N., R. 7 E., as a scenic river.(J)The 5.4-mile segment from the unnamed tributary confluence in sec. 6, T. 1 N., R. 7 E., to Hitchcock Creek, as a wild river.(K)The 7-mile segment from Eltapom Creek to the Grouse Creek, as a scenic river.(L)The 5-mile segment from Grouse Creek to Coon Creek, as a wild river.(232)East fork south fork trinity riverThe following segments, to be administered by the Secretary of Agriculture:(A)The 8.4-mile segment from its source in the Pettijohn Basin in the Yolla Bolly-Middle Eel Wilderness in sec. 10, T. 3 S., R. 10 W., to 0.25 miles upstream of the Wild Mad Road, as a wild river.(B)The 3.4-mile segment from 0.25 miles upstream of the Wild Mad Road to the South Fork Trinity River, as a recreational river.(233)Rattlesnake creekThe 5.9-mile segment from the confluence with the unnamed tributary in the southeast corner of sec. 5, T. 1 S., R. 12 W., to the South Fork Trinity River, to be administered by the Secretary of Agriculture as a recreational river.(234)Butter creekThe 7-mile segment from 0.25 miles downstream of the Road 3N08 crossing to the South Fork Trinity River, to be administered by the Secretary of Agriculture as a scenic river.(235)Hayfork creekThe following segments, to be administered by the Secretary of Agriculture:(A)The 3.2-mile segment from Little Creek to Bear Creek, as a recreational river.(B)The 13.2-mile segment from Bear Creek to the northern boundary of sec. 19, T. 3 N., R. 7 E., as a scenic river.(236)Olsen creekThe 2.8-mile segment from the confluence of its source tributaries in sec. 5, T. 3 N., R. 7 E., to the northern boundary of sec. 24, T. 3 N., R. 6 E., to be administered by the Secretary of the Interior as a scenic river.(237)Rusch creekThe 3.2-mile segment from 0.25 miles downstream of the 32N11 Road crossing to Hayfork Creek, to be administered by the Secretary of Agriculture as a recreational river.(238)Eltapom creekThe 3.4-mile segment from Buckhorn Creek to the South Fork Trinity River, to be administered by the Secretary of Agriculture as a wild river.(239)Grouse creekThe following segments, to be administered by the Secretary of Agriculture:(A)The 3.9-mile segment from Carson Creek to Cow Creek, as a scenic river.(B)The 7.4-mile segment from Cow Creek to the South Fork Trinity River, as a recreational river.(240)Madden creekThe following segments, to be administered by the Secretary of Agriculture:(A)The 6.8-mile segment from the confluence of Madden Creek and its unnamed tributary in sec. 18, T. 5 N., R. 5 E., to Fourmile Creek, as a wild river.(B)The 1.6-mile segment from Fourmile Creek to the South Fork Trinity River, as a recreational river.(241)Canyon creekThe following segments, to be administered by the Secretary of Agriculture and the Secretary of the Interior:(A)The 6.6-mile segment from the outlet of lower Canyon Creek Lake to Bear Creek upstream of Ripstein, as a wild river.(B)The 11.2-mile segment from Bear Creek upstream of Ripstein to the southern boundary of sec. 25, T. 34 N., R. 11 W., as a recreational river.(242)North fork trinity riverThe following segments, to be administered by the Secretary of Agriculture:(A)The 12-mile segment from the confluence of source tributaries in sec. 24, T. 8 N., R. 12 W., to the Trinity Alps Wilderness boundary upstream of Hobo Gulch, as a wild river.(B)The 0.5-mile segment from where the river leaves the Trinity Alps Wilderness to where it fully reenters the Trinity Alps Wilderness downstream of Hobo Gulch, as a scenic river.(C)The 13.9-mile segment from where the river fully reenters the Trinity Alps Wilderness downstream of Hobo Gulch to the Trinity Alps Wilderness boundary upstream of the County Road 421 crossing, as a wild river.(D)The 1.3-mile segment from the Trinity Alps Wilderness boundary upstream of the County Road 421 crossing to the Trinity River, as a recreational river.(243)East fork north fork trinity riverThe following segments, to be administered by the Secretary of Agriculture:(A)The 9.5-mile segment from the source north of Mt. Hilton in sec. 19, T. 36 N., R. 10 W., to the end of Road 35N20 approximately 0.5 miles downstream of the confluence with the East Branch East Fork North Fork Trinity River, as a wild river.(B)The 3.25-mile segment from the end of Road 35N20 to 0.25 miles upstream of Coleridge, as a scenic river.(C)The 4.6-mile segment from 0.25 miles upstream of Coleridge to the confluence of Fox Gulch, as a recreational river.(244)New riverThe following segments, to be administered by the Secretary of Agriculture:(A)The 12.7-mile segment of Virgin Creek from its source spring in sec. 22, T. 9 N., R. 7 E., to Slide Creek, as a wild river.(B)The 2.3-mile segment of the New River where it begins at the confluence of Virgin and Slide Creeks to Barron Creek, as a wild river.(245)Middle eel riverThe following segments, to be administered by the Secretary of Agriculture:(A)The 37.7-mile segment from its source in Frying Pan Meadow to Rose Creek, as a wild river.(B)The 1.5-mile segment from Rose Creek to the Black Butte River, as a recreational river.(C)The 10.5-mile segment of Balm of Gilead Creek from its source in Hopkins Hollow to the Middle Eel River, as a wild river.(D)The 13-mile segment of the North Fork Middle Fork Eel River from the source on Dead Puppy Ridge in sec. 11, T. 26 N., R. 11 W., to the confluence of the Middle Eel River, as a wild river.(246)North Fork Eel River, CaliforniaThe 14.3-mile segment from the confluence with Gilman Creek to the Six Rivers National Forest boundary, to be administered by the Secretary of Agriculture as a wild river.(247)Red Mountain Creek, CaliforniaThe following segments, to be administered by the Secretary of Agriculture:(A)The 5.25-mile segment from its source west of Mike’s Rock in sec. 23, T. 26 N., R. 12 E., to the confluence with Littlefield Creek, as a wild river.(B)The 1.6-mile segment from the confluence with Littlefield Creek to the confluence with the unnamed tributary in sec. 32, T. 26 N., R. 8 E., as a scenic river.(C)The 1.25-mile segment from the confluence with the unnamed tributary in sec. 32, T. 4 S., R. 8 E., to the confluence with the North Fork Eel River, as a wild river.(248)Redwood creekThe following segments, to be administered by the Secretary of the Interior:(A)The 6.2-mile segment from the confluence with Lacks Creek to the confluence with Coyote Creek, as a scenic river, on publication by the Secretary of the Interior of a notice in the Federal Register that sufficient inholdings within the boundaries of the segments have been acquired in fee title to establish a manageable addition to the National Wild and Scenic Rivers System.(B)The 19.1-mile segment from the confluence with Coyote Creek in sec. 2, T. 8 N., R. 2 E., to the Redwood National Park boundary upstream of Orick in sec. 34, T. 11 N., R. 1 E., as a scenic river.(C)The 2.3-mile segment of Emerald Creek (also known as Harry Weir Creek) from its source in sec. 29, T. 10 N., R. 2 E., to the confluence with Redwood Creek, as a scenic river.(249)Lacks creekThe following segments, to be administered by the Secretary of the Interior:(A)The 5.1-mile segment from the confluence with 2 unnamed tributaries in sec. 14, T. 7 N., R. 3 E., to Kings Crossing in sec. 27, T. 8 N., R. 3 E., as a wild river.(B)The 2.7-mile segment from Kings Crossing to the confluence with Redwood Creek, as a scenic river, on publication by the Secretary of a notice in the Federal Register that sufficient inholdings within the segment have been acquired in fee title or as scenic easements to establish a manageable addition to the National Wild and Scenic Rivers System.(250)Lost man creekThe following segments, to be administered by the Secretary of the Interior:(A)The 6.4-mile segment of Lost Man Creek from its source in sec. 5, T. 10 N., R. 2 E., to 0.25 miles upstream of the Prairie Creek confluence, as a recreational river.(B)The 2.3-mile segment of Larry Damm Creek from its source in sec. 8, T. 11 N., R. 2 E., to the confluence with Lost Man Creek, as a recreational river.(251)Little lost man creekThe 3.6-mile segment of Little Lost Man Creek from its source in sec. 6, T. 10 N., R. 2 E., to 0.25 miles upstream of the Lost Man Creek road crossing, to be administered by the Secretary of the Interior as a wild river.(252)South fork elk riverThe following segments, to be administered by the Secretary of the Interior through a cooperative management agreement with the State of California:(A)The 3.6-mile segment of the Little South Fork Elk River from the source in sec. 21, T. 3 N., R. 1 E., to the confluence with the South Fork Elk River, as a wild river.(B)The 2.2-mile segment of the unnamed tributary of the Little South Fork Elk River from its source in sec. 15, T. 3 N., R. 1 E., to the confluence with the Little South Fork Elk River, as a wild river.(C)The 3.6-mile segment of the South Fork Elk River from the confluence of the Little South Fork Elk River to the confluence with Tom Gulch, as a recreational river.(253)Salmon creekThe 4.6-mile segment from its source in sec. 27, T. 3 N., R. 1 E., to the Headwaters Forest Reserve boundary in sec. 18, T. 3 N., R. 1 E., to be administered by the Secretary of the Interior as a wild river through a cooperative management agreement with the State of California.(254)South fork eel riverThe following segments, to be administered by the Secretary of the Interior:(A)The 6.2-mile segment from the confluence with Jack of Hearts Creek to the southern boundary of the South Fork Eel Wilderness in sec. 8, T. 22 N., R. 16 W., as a recreational river to be administered by the Secretary through a cooperative management agreement with the State of California.(B)The 6.1-mile segment from the southern boundary of the South Fork Eel Wilderness to the northern boundary of the South Fork Eel Wilderness in sec. 29, T. 23 N., R. 16 W., as a wild river.(255)Elder creekThe following segments, to be administered by the Secretary of the Interior through a cooperative management agreement with the State of California:(A)The 3.6-mile segment from its source north of Signal Peak in sec. 6, T. 21 N., R. 15 W., to the confluence with the unnamed tributary near the center of sec. 28, T. 22 N., R. 16 W., as a wild river.(B)The 1.3-mile segment from the confluence with the unnamed tributary near the center of sec. 28, T. 22 N., R. 15 W., to the confluence with the South Fork Eel River, as a recreational river.(C)The 2.1-mile segment of Paralyze Canyon from its source south of Signal Peak in sec. 7, T. 21 N., R. 15 W., to the confluence with Elder Creek, as a wild river.(256)Cedar creekThe following segments, to be administered as a wild river by the Secretary of the Interior:(A)The 7.7-mile segment from its source in sec. 22, T. 24 N., R. 16 W., to the southern boundary of the Red Mountain unit of the South Fork Eel Wilderness.(B)The 1.9-mile segment of North Fork Cedar Creek from its source in sec. 28, T. 24 N., R. 16 E., to the confluence with Cedar Creek.(257)East branch south fork eel riverThe following segments, to be administered by the Secretary of the Interior as a scenic river on publication by the Secretary of a notice in the Federal Register that sufficient inholdings within the boundaries of the segments have been acquired in fee title or as scenic easements to establish a manageable addition to the National Wild and Scenic Rivers System:(A)The 2.3-mile segment of Cruso Cabin Creek from the confluence of 2 unnamed tributaries in sec. 18, T. 24 N., R. 15 W., to the confluence with Elkhorn Creek.(B)The 1.8-mile segment of Elkhorn Creek from the confluence of 2 unnamed tributaries in sec. 22, T. 24 N., R. 16 W., to the confluence with Cruso Cabin Creek.(C)The 14.2-mile segment of the East Branch South Fork Eel River from the confluence of Cruso Cabin and Elkhorn Creeks to the confluence with Rays Creek.(D)The 1.7-mile segment of the unnamed tributary from its source on the north flank of Red Mountain’s north ridge in sec. 2, T. 24 N., R. 17 W., to the confluence with the East Branch South Fork Eel River.(E)The 1.3-mile segment of the unnamed tributary from its source on the north flank of Red Mountain’s north ridge in sec. 1, T. 24 N., R. 17 W., to the confluence with the East Branch South Fork Eel River.(F)The 1.8-mile segment of Tom Long Creek from the confluence with the unnamed tributary in sec. 12, T. 5 S., R. 4 E., to the confluence with the East Branch South Fork Eel River.(258)Mattole river estuaryThe 1.5-mile segment from the confluence of Stansberry Creek to the Pacific Ocean, to be administered as a recreational river by the Secretary of the Interior.(259)Honeydew creekThe following segments, to be administered as a wild river by the Secretary of the Interior:(A)The 5.1-mile segment of Honeydew Creek from its source in the southwest corner of sec. 25, T. 3 S., R. 1 W., to the eastern boundary of the King Range National Conservation Area in sec. 18, T. 3 S., R. 1 E.(B)The 2.8-mile segment of West Fork Honeydew Creek from its source west of North Slide Peak to the confluence with Honeydew Creek.(C)The 2.7-mile segment of Upper East Fork Honeydew Creek from its source in sec. 23, T. 3 S., R. 1 W., to the confluence with Honeydew Creek.(260)Bear creekThe following segments, to be administered by the Secretary of the Interior:(A)The 1.9-mile segment of North Fork Bear Creek from the confluence with the unnamed tributary immediately downstream of the Horse Mountain Road crossing to the confluence with the South Fork, as a scenic river.(B)The 6.1-mile segment of South Fork Bear Creek from the confluence in sec. 2, T. 5 S., R. 1 W., with the unnamed tributary flowing from the southwest flank of Queen Peak to the confluence with the North Fork, as a scenic river.(C)The 3-mile segment of Bear Creek from the confluence of the North and South Forks to the southern boundary of sec. 11, T. 4 S., R. 1 E., as a wild river.(261)Gitchell creekThe 3-mile segment of Gitchell Creek from its source near Saddle Mountain to the Pacific Ocean, to be administered by the Secretary of the Interior as a wild river.(262)Big flat creekThe following segments, to be administered by the Secretary of the Interior as a wild river:(A)The 4-mile segment of Big Flat Creek from its source near King Peak in sec. 36, T. 3 S., R. 1 W., to the Pacific Ocean.(B)The 0.8-mile segment of the unnamed tributary from its source in sec. 35, T. 3 S., R. 1 W., to the confluence with Big Flat Creek.(C)The 2.7-mile segment of North Fork Big Flat Creek from the source in sec. 34, T. 3 S., R. 1 W., to the confluence with Big Flat Creek.(263)Big creekThe following segments, to be administered by the Secretary of the Interior as a wild river:(A)The 2.7-mile segment of Big Creek from its source in sec. 26, T. 3 S., R. 1 W., to the Pacific Ocean.(B)The 1.9-mile unnamed southern tributary from its source in sec. 25, T. 3 S., R. 1 W., to the confluence with Big Creek.(264)Elk creekThe 11.4-mile segment from its confluence with Lookout Creek to its confluence with Deep Hole Creek, to be jointly administered by the Secretaries of Agriculture and the Interior as a wild river.(265)Eden creekThe 2.7-mile segment from the private property boundary in the northwest quarter of sec. 27, T. 21 N., R. 12 W., to the eastern boundary of sec. 23, T. 21 N., R. 12 W., to be administered by the Secretary of the Interior as a wild river.(266)Deep hole creekThe 4.3-mile segment from the private property boundary in the southwest quarter of sec. 13, T. 20 N., R. 12 W., to the confluence with Elk Creek, to be administered by the Secretary of the Interior as a wild river.(267)Indian creekThe 3.3-mile segment from 300 feet downstream of the jeep trail in sec. 13, T. 20 N., R. 13 W., to the confluence with the Eel River, to be administered by the Secretary of the Interior as a wild river.(268)Fish creekThe 4.2-mile segment from the source at Buckhorn Spring to the confluence with the Eel River, to be administered by the Secretary of the Interior as a wild river..135.Sanhedrin Special Conservation Management Area(a)EstablishmentSubject to valid existing rights, there is established the Sanhedrin Special Conservation Management Area (referred to in this section as the conservation management area), comprising approximately 12,254 acres of Federal land administered by the Forest Service in Mendocino County, California, as generally depicted on the map entitled Sanhedrin Conservation Management Area and dated May 15, 2020.(b)PurposesThe purposes of the conservation management area are—(1)to conserve, protect, and enhance for the benefit and enjoyment of present and future generations the ecological, scenic, wildlife, recreational, roadless, cultural, historical, natural, educational, and scientific resources of the conservation management area;(2)to protect and restore late-successional forest structure, oak woodlands and grasslands, aquatic habitat, and anadromous fisheries within the conservation management area;(3)to protect and restore the wilderness character of the conservation management area; and(4)to allow visitors to enjoy the scenic, natural, cultural, and wildlife values of the conservation management area.(c)Management(1)In generalThe Secretary shall manage the conservation management area—(A)in a manner consistent with the purposes described in subsection (b); and(B)in accordance with—(i)the laws (including regulations) generally applicable to the National Forest System;(ii)this section; and(iii)any other applicable law (including regulations).(2)UsesThe Secretary shall only allow uses of the conservation management area that the Secretary determines would further the purposes described in subsection (b).(d)Motorized vehicles(1)In generalExcept as provided in paragraph (3), the use of motorized vehicles in the conservation management area shall be permitted only on existing roads, trails, and areas designated for use by such vehicles as of the date of enactment of this Act.(2)New or temporary roadsExcept as provided in paragraph (3), no new or temporary roads shall be constructed within the conservation management area.(3)ExceptionsNothing in paragraph (1) or (2) prevents the Secretary from—(A)rerouting or closing an existing road or trail to protect natural resources from degradation, or to protect public safety, as determined to be appropriate by the Secretary;(B)designating routes of travel on land acquired by the Secretary and incorporated into the conservation management area if the designations are—(i)consistent with the purposes described in subsection (b); and(ii)completed, to the maximum extent practicable, not later than 3 years after the date of acquisition;(C)constructing a temporary road on which motorized vehicles are permitted as part of a vegetation management project carried out in accordance with paragraph (4);(D)authorizing the use of motorized vehicles for administrative purposes; or(E)responding to an emergency.(4)Decommissioning of temporary roads(A)Definition of decommissionIn this paragraph, the term decommission means, with respect to a road—(i)to reestablish vegetation on the road; and(ii)to restore any natural drainage, watershed function, or other ecological processes that are disrupted or adversely impacted by the road by removing or hydrologically disconnecting the road prism.(B)RequirementNot later than 3 years after the date on which the applicable vegetation management project is completed, the Secretary shall decommission any temporary road constructed under paragraph (3)(C). (e)Timber harvest(1)In generalExcept as provided in paragraph (2), no harvesting of timber shall be allowed within the conservation management area.(2)ExceptionsThe Secretary may authorize harvesting of timber in the conservation management area—(A)if the Secretary determines that the harvesting is necessary to further the purposes of the conservation management area;(B)in a manner consistent with the purposes described in subsection (b); and(C)subject to—(i)such reasonable regulations, policies, and practices as the Secretary determines to be appropriate; and(ii)all applicable laws (including regulations).(f)GrazingThe grazing of livestock in the conservation management area, where established before the date of enactment of this Act, shall be permitted to continue—(1)subject to—(A)such reasonable regulations, policies, and practices as the Secretary considers necessary; and(B)applicable law (including regulations); and(2)in a manner consistent with the purposes described in subsection (b).(g)Wildfire, insect, and disease managementConsistent with this section, the Secretary may carry out any activities within the conservation management area that the Secretary determines to be necessary to control fire, insects, or diseases, including the coordination of those activities with a State or local agency.(h)Acquisition and incorporation of land and interests in land(1)Acquisition authorityIn accordance with applicable laws (including regulations), the Secretary may acquire any land or interest in land within or adjacent to the boundaries of the conservation management area by purchase from a willing seller, donation, or exchange.(2)IncorporationAny land or interest in land acquired by the Secretary under paragraph (1) shall be—(A)incorporated into, and administered as part of, the conservation management area; and(B)withdrawn in accordance with subsection (i).(i)WithdrawalSubject to valid existing rights, all Federal land located in the conservation management area is withdrawn from—(1)all forms of entry, appropriation, and disposal under the public land laws;(2)location, entry, and patenting under the mining laws; and(3)operation of the mineral leasing, mineral materials, and geothermal leasing laws.DMiscellaneous141.Maps and legal descriptions(a)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare maps and legal descriptions of—(1)the South Fork Trinity-Mad River Restoration Area established by section 111(b);(2)the Horse Mountain Special Management Area established by section 121(a); (3)the wilderness areas and wilderness additions designated by section 131(a);(4)the potential wilderness areas designated by section 133(a); and(5)the Sanhedrin Special Conservation Management Area established by section 135(a).(b)Submission of maps and legal descriptionsThe Secretary shall file the maps and legal descriptions prepared under subsection (a) with—(1)the Committee on Energy and Natural Resources of the Senate; and(2)the Committee on Natural Resources of the House of Representatives. (c)Force of lawThe maps and legal descriptions prepared under subsection (a) shall have the same force and effect as if included in this title, except that the Secretary may correct any clerical and typographical errors in the maps and legal descriptions.(d)Public availabilityThe maps and legal descriptions prepared under subsection (a) shall be on file and available for public inspection in the appropriate offices of the Forest Service, the Bureau of Land Management, or the National Park Service, as applicable.142.Updates to land and resource management plansAs soon as practicable after the date of enactment of this Act, in accordance with applicable law (including regulations), the Secretary shall incorporate the designations and studies required by this title into updated management plans for units covered by this title.143.Pacific Gas and Electric Company utility facilities and rights-of-way(a)Effect of titleNothing in this title—(1)affects any validly issued right-of-way for the customary operation, maintenance, upgrade, repair, relocation within an existing right-of-way, replacement, or other authorized activity (including the use of any mechanized vehicle, helicopter, and other aerial device) in a right-of-way acquired by or issued, granted, or permitted to Pacific Gas and Electric Company (including any predecessor or successor in interest or assign) that is located on land included in—(A)the South Fork Trinity-Mad River Restoration Area established by section 111(b);(B)the Horse Mountain Special Management Area established by section 121(a); (C)the Bigfoot National Recreation Trail established under section 122(b)(1);(D)the Sanhedrin Special Conservation Management Area established by section 135(a); or(2)prohibits the upgrading or replacement of any—(A)utility facilities of the Pacific Gas and Electric Company, including those utility facilities in existence on the date of enactment of this Act within—(i)the South Fork Trinity-Mad River Restoration Area known as—(I)Gas Transmission Line 177A or rights-of-way; (II)Gas Transmission Line DFM 1312-02 or rights-of-way; (III)Electric Transmission Line Bridgeville-Cottonwood 115 kV or rights-of-way; (IV)Electric Transmission Line Humboldt-Trinity 60 kV or rights-of-way; (V)Electric Transmission Line Humboldt-Trinity 115 kV or rights-of-way; (VI)Electric Transmission Line Maple Creek-Hoopa 60 kV or rights-of-way; (VII)Electric Distribution Line-Willow Creek 1101 12 kV or rights-of-way; (VIII)Electric Distribution Line-Willow Creek 1103 12 kV or rights-of-way; (IX)Electric Distribution Line-Low Gap 1101 12 kV or rights-of-way; (X)Electric Distribution Line-Fort Seward 1121 12 kV or rights-of-way; (XI)Forest Glen Border District Regulator Station or rights-of-way; (XII)Durret District Gas Regulator Station or rights-of-way; (XIII)Gas Distribution Line 4269C or rights-of-way;(XIV)Gas Distribution Line 43991 or rights-of-way; (XV)Gas Distribution Line 4993D or rights-of-way;(XVI)Sportsmans Club District Gas Regulator Station or rights-of-way;(XVII)Highway 36 and Zenia District Gas Regulator Station or rights-of-way; (XVIII)Dinsmore Lodge 2nd Stage Gas Regulator Station or rights-of-way; (XIX)Electric Distribution Line-Wildwood 1101 12kV or rights-of-way; (XX)Low Gap Substation; (XXI)Hyampom Switching Station; or(XXII)Wildwood Substation;(ii)the Bigfoot National Recreation Trail known as—(I)Gas Transmission Line 177A or rights-of-way;(II)Electric Transmission Line Humboldt-Trinity 115 kV or rights-of-way; (III)Electric Transmission Line Bridgeville-Cottonwood 115 kV or rights-of-way; or(IV)Electric Transmission Line Humboldt-Trinity 60 kV or rights-of-way; (iii)the Sanhedrin Special Conservation Management Area known as Electric Distribution Line-Willits 1103 12 kV or rights-of-way; or(iv)the Horse Mountain Special Management Area known as Electric Distribution Line Willow Creek 1101 12 kV or rights-of-way; or(B)utility facilities of the Pacific Gas and Electric Company in rights-of-way issued, granted, or permitted by the Secretary adjacent to a utility facility referred to in subparagraph (A).(b)Plans for accessNot later than the later of the date that is 1 year after the date of enactment of this Act or the date of issuance of a new utility facility right-of-way within the South Fork Trinity-Mad River Restoration Area, Bigfoot National Recreation Trail, Sanhedrin Special Conservation Management Area, or Horse Mountain Special Management Area, the Secretary, in consultation with the Pacific Gas and Electric Company, shall publish plans for regular and emergency access by the Pacific Gas and Electric Company to the rights-of-way of the Pacific Gas and Electric Company. IICentral Coast Heritage Protection201.DefinitionsIn this title:(1)Scenic areaThe term scenic area means a scenic area designated by section 207(a).(2)SecretaryThe term Secretary means—(A)with respect to land managed by the Bureau of Land Management, the Secretary of the Interior; and(B)with respect to land managed by the Forest Service, the Secretary of Agriculture.(3)StateThe term State means the State of California. (4)Wilderness areaThe term wilderness area means a wilderness area or wilderness addition designated by section 202(a).202.Designation of wilderness(a)In generalIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the State are designated as wilderness areas and as components of the National Wilderness Preservation System:(1)Certain land in the Bakersfield Field Office of the Bureau of Land Management comprising approximately 35,116 acres, as generally depicted on the map entitled Proposed Caliente Mountain Wilderness and dated November 13, 2019, which shall be known as the Caliente Mountain Wilderness.(2)Certain land in the Bakersfield Field Office of the Bureau of Land Management comprising approximately 13,332 acres, as generally depicted on the map entitled Proposed Soda Lake Wilderness and dated June 25, 2019, which shall be known as the Soda Lake Wilderness.(3)Certain land in the Bakersfield Field Office of the Bureau of Land Management comprising approximately 12,585 acres, as generally depicted on the map entitled Proposed Temblor Range Wilderness and dated June 25, 2019, which shall be known as the Temblor Range Wilderness.(4)Certain land in the Los Padres National Forest comprising approximately 23,670 acres, as generally depicted on the map entitled Chumash Wilderness Area Additions—Proposed and dated March 29, 2019, which shall be incorporated into and managed as part of the Chumash Wilderness as designated by section 2(5) of the Los Padres Condor Range and River Protection Act (16 U.S.C. 1132 note; Public Law 102–301; 106 Stat. 243).(5)Certain land in the Los Padres National Forest comprising approximately 54,036 acres, as generally depicted on the maps entitled Dick Smith Wilderness Area Additions—Proposed Map 1 of 2 (Bear Canyon and Cuyama Peak Units) and Dick Smith Wilderness Area Additions—Proposed Map 2 of 2 (Buckhorn and Mono Units) and dated November 14, 2019, which shall be incorporated into and managed as part of the Dick Smith Wilderness as designated by section 101(a)(6) of the California Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law 98–425; 98 Stat. 1620).(6)Certain land in the Los Padres National Forest and the Bakersfield Field Office of the Bureau of Land Management comprising approximately 7,289 acres, as generally depicted on the map entitled Garcia Wilderness Area Additions—Proposed and dated March 29, 2019, which shall be incorporated into and managed as part of the Garcia Wilderness as designated by section 2(4) of the Los Padres Condor Range and River Protection Act (16 U.S.C. 1132 note; Public Law 102–301; 106 Stat. 243).(7)Certain land in the Los Padres National Forest and the Bakersfield Field Office of the Bureau of Land Management comprising approximately 8,774 acres, as generally depicted on the map entitled Machesna Mountain Wilderness—Proposed Additions and dated October 30, 2019, which shall be incorporated into and managed as part of the Machesna Mountain Wilderness as designated by section 101(a)(38) of the California Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law 98–425; 98 Stat. 1624).(8)Certain land in the Los Padres National Forest comprising approximately 30,184 acres, as generally depicted on the map entitled Matilija Wilderness Area Additions—Proposed and dated March 29, 2019, which shall be incorporated into and managed as part of the Matilija Wilderness as designated by section 2(2) of the Los Padres Condor Range and River Protection Act (16 U.S.C. 1132 note; Public Law 102–301; 106 Stat. 242).(9)Certain land in the Los Padres National Forest comprising approximately 23,969 acres, as generally depicted on the map entitled San Rafael Wilderness Area Additions—Proposed and dated February 2, 2021, which shall be incorporated into and managed as part of the San Rafael Wilderness as designated by Public Law 90–271 (16 U.S.C. 1132 note; 82 Stat. 51).(10)Certain land in the Los Padres National Forest comprising approximately 2,921 acres, as generally depicted on the map entitled Santa Lucia Wilderness Area Additions—Proposed and dated March 29, 2019, which shall be incorporated into and managed as part of the Santa Lucia Wilderness as designated by section 2(c) of the Endangered American Wilderness Act of 1978 (16 U.S.C. 1132 note; Public Law 95–237; 92 Stat. 41).(11)Certain land in the Los Padres National Forest comprising approximately 14,313 acres, as generally depicted on the map entitled Sespe Wilderness Area Additions—Proposed and dated March 29, 2019, which shall be incorporated into and managed as part of the Sespe Wilderness as designated by section 2(1) of the Los Padres Condor Range and River Protection Act (16 U.S.C. 1132 note; Public Law 102–301; 106 Stat. 242).(12)Certain land in the Los Padres National Forest comprising approximately 17,870 acres, as generally depicted on the map entitled Diablo Caliente Wilderness Area—Proposed and dated March 29, 2019, which shall be known as the Diablo Caliente Wilderness.(b)Maps and legal descriptions(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file maps and legal descriptions of the wilderness areas with—(A)the Committee on Energy and Natural Resources of the Senate; and(B)the Committee on Natural Resources of the House of Representatives.(2)Force of lawThe maps and legal descriptions filed under paragraph (1) shall have the same force and effect as if included in this title, except that the Secretary may correct any clerical and typographical errors in the maps and legal descriptions.(3)Public availabilityThe maps and legal descriptions filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service and Bureau of Land Management.203.Designation of the Machesna Mountain Potential Wilderness(a)DesignationIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), certain land in the Los Padres National Forest comprising approximately 2,359 acres, as generally depicted on the map entitled Machesna Mountain Potential Wilderness and dated March 29, 2019, is designated as the Machesna Mountain Potential Wilderness Area.(b)Map and legal description(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and legal description of the Machesna Mountain Potential Wilderness Area (referred to in this section as the potential wilderness area) with—(A)the Committee on Energy and Natural Resources of the Senate; and(B)the Committee on Natural Resources of the House of Representatives.(2)Force of lawThe map and legal description filed under paragraph (1) shall have the same force and effect as if included in this title, except that the Secretary may correct any clerical and typographical errors in the map and legal description.(3)Public availabilityThe map and legal description filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service.(c)ManagementExcept as provided in subsection (d) and subject to valid existing rights, the Secretary shall manage the potential wilderness area in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.).(d)Trail use, construction, reconstruction, and realignment(1)In generalIn accordance with paragraph (2), the Secretary may reconstruct, realign, or reroute the Pine Mountain Trail.(2)RequirementIn carrying out the reconstruction, realignment, or rerouting under paragraph (1), the Secretary shall—(A)comply with all existing laws (including regulations); and(B)to the maximum extent practicable, use the minimum tool or administrative practice necessary to accomplish the reconstruction, realignment, or rerouting with the least amount of adverse impact on wilderness character and resources.(3)Motorized vehicles and machineryIn accordance with paragraph (2), the Secretary may use motorized vehicles and machinery to carry out the trail reconstruction, realignment, or rerouting authorized by this subsection.(4)Motorized and mechanized vehiclesThe Secretary may permit the use of motorized and mechanized vehicles on the existing Pine Mountain Trail in accordance with existing law (including regulations) and this subsection until such date as the potential wilderness area is designated as wilderness in accordance with subsection (h).(e)WithdrawalSubject to valid existing rights, the Federal land in the potential wilderness area is withdrawn from all forms of—(1)entry, appropriation, or disposal under the public land laws;(2)location, entry, and patent under the mining laws; and(3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials.(f)Cooperative agreementsIn carrying out this section, the Secretary may enter into cooperative agreements with State, Tribal, and local governmental entities and private entities to complete the trail reconstruction, realignment, or rerouting authorized by subsection (d).(g)BoundariesThe Secretary shall modify the boundary of the potential wilderness area to exclude any area within 150 feet of the centerline of the new location of any trail that has been reconstructed, realigned, or rerouted under subsection (d).(h)Wilderness designation(1)In generalThe potential wilderness area, as modified under subsection (g), shall be designated as wilderness and as a component of the National Wilderness Preservation System on the earlier of—(A)the date on which the Secretary publishes in the Federal Register notice that the trail reconstruction, realignment, or rerouting authorized by subsection (d) has been completed; and(B)the date that is 20 years after the date of enactment of this Act.(2)Administration of wildernessOn designation as wilderness under this section, the potential wilderness area shall be—(A)incorporated into the Machesna Mountain Wilderness Area, as designated by section 101(a)(38) of the California Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law 98–425; 98 Stat. 1624) and expanded by section 202; and(B)administered in accordance with section 204 and the Wilderness Act (16 U.S.C. 1131 et seq.).204.Administration of wilderness(a)In generalSubject to valid existing rights, the wilderness areas shall be administered by the Secretary in accordance with this title and the Wilderness Act (16 U.S.C. 1131 et seq.), except that—(1)any reference in the Wilderness Act (16 U.S.C. 1131 et seq.) to the effective date of that Act shall be considered to be a reference to the date of enactment of this Act; and(2)any reference in the Wilderness Act (16 U.S.C. 1131 et seq.) to the Secretary of Agriculture shall be considered to be a reference to the Secretary that has jurisdiction over the wilderness area.(b)Fire management and related activities(1)In generalThe Secretary may take any measures in a wilderness area as are necessary for the control of fire, insects, and diseases in accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)) and House Report 98–40 of the 98th Congress.(2)Funding prioritiesNothing in this title limits funding for fire and fuels management in the wilderness areas.(3)Revision and development of local fire management plansAs soon as practicable after the date of enactment of this Act, the Secretary shall amend the local information in the Fire Management Reference System or individual operational plan that applies to the land designated as a wilderness area.(4)AdministrationConsistent with paragraph (1) and other applicable Federal law, to ensure a timely and efficient response to fire emergencies in the wilderness areas, the Secretary shall enter into agreements with appropriate State or local firefighting agencies.(c)GrazingThe grazing of livestock in the wilderness areas, if established before the date of enactment of this Act, shall be permitted to continue, subject to any reasonable regulations as the Secretary considers necessary in accordance with—(1)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4));(2)the guidelines set forth in Appendix A of House Report 101–405, accompanying H.R. 2570 of the 101st Congress for land under the jurisdiction of the Secretary of the Interior;(3)the guidelines set forth in House Report 96–617, accompanying H.R. 5487 of the 96th Congress for land under the jurisdiction of the Secretary of Agriculture; and(4)all other laws governing livestock grazing on Federal public land.(d)Fish and wildlife(1)In generalIn accordance with section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this title affects the jurisdiction or responsibilities of the State with respect to fish and wildlife on public land in the State.(2)Management activitiesIn furtherance of the purposes and principles of the Wilderness Act (16 U.S.C. 1131 et seq.), the Secretary may conduct any management activities that are necessary to maintain or restore fish and wildlife populations and habitats in the wilderness areas, if the management activities are—(A)consistent with relevant wilderness management plans;(B)conducted in accordance with appropriate policies, such as the policies established in Appendix B of House Report 101–405; and(C)in accordance with memoranda of understanding between the Federal agencies and the State Department of Fish and Wildlife.(e)Buffer zones(1)In generalCongress does not intend for the designation of wilderness areas by this title to lead to the creation of protective perimeters or buffer zones around each wilderness area.(2)Activities or uses up to boundariesThe fact that nonwilderness activities or uses can be seen or heard from within a wilderness area shall not, of itself, preclude the activities or uses up to the boundary of the wilderness area.(f)Military activitiesNothing in this title precludes—(1)low-level overflights of military aircraft over the wilderness areas;(2)the designation of new units of special airspace over the wilderness areas; or(3)the use or establishment of military flight training routes over wilderness areas.(g)HorsesNothing in this title precludes horseback riding in, or the entry of recreational saddle or pack stock into, a wilderness area—(1)in accordance with section 4(d)(5) of the Wilderness Act (16 U.S.C. 1133(d)(5)); and(2)subject to any terms and conditions determined to be necessary by the Secretary.(h)WithdrawalSubject to valid existing rights, the wilderness areas are withdrawn from—(1)all forms of entry, appropriation, and disposal under the public land laws;(2)location, entry, and patent under the mining laws; and(3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials.(i)Incorporation of acquired land and interestsAny land within the boundary of a wilderness area that is acquired by the United States shall—(1)become part of the wilderness area in which the land is located; and(2)be managed in accordance with—(A)this section;(B)the Wilderness Act (16 U.S.C. 1131 et seq.); and(C)any other applicable law.(j)Treatment of existing water diversions in the san rafael wilderness additions(1)Authorization for continued useThe Secretary of Agriculture may issue a special use authorization to the owners of the 2 existing water transport or diversion facilities, including administrative access roads (each referred to in this subsection as a facility), located on National Forest System land in the San Rafael Wilderness Additions in the Moon Canyon unit (T. 11 N., R. 30 W., secs. 13 and 14) and the Peak Mountain unit (T. 10 N., R. 28 W., secs. 23 and 26) for the continued operation, maintenance, and reconstruction of the facility if the Secretary determines that—(A)the facility was in existence on the date on which the land on which the facility is located was designated as part of the National Wilderness Preservation System (referred to in this subsection as the date of designation);(B)the facility has been in substantially continuous use to deliver water for the beneficial use on the non-Federal land of the owner since the date of designation;(C)the owner of the facility holds a valid water right for use of the water on the non-Federal land of the owner under State law, with a priority date that predates the date of designation; and(D)it is not practicable or feasible to relocate the facility to land outside of the wilderness and continue the beneficial use of water on the non-Federal land recognized under State law.(2)Terms and conditions(A)Required terms and conditionsIn a special use authorization issued under paragraph (1), the Secretary may—(i)allow use of motorized equipment and mechanized transport for operation, maintenance, or reconstruction of a facility, if the Secretary determines that—(I)the use is the minimum necessary to allow the facility to continue delivery of water to the non-Federal land for the beneficial uses recognized by the water right held under State law; and(II)the use of nonmotorized equipment and nonmechanized transport is impracticable or infeasible; and(ii)preclude use of the facility for the diversion or transport of water in excess of the water right recognized by the State on the date of designation.(B)Discretionary terms and conditionsIn a special use authorization issued under paragraph (1), the Secretary may require or allow modification or relocation of the facility in the wilderness, as the Secretary determines necessary, to reduce impacts to wilderness values set forth in section 2 of the Wilderness Act (16 U.S.C. 1131) if the beneficial use of water on the non-Federal land is not diminished.(k)Treatment of existing electrical distribution line in the san rafael wilderness additions(1)Authorization for continued useThe Secretary of Agriculture may issue a special use authorization to the owners of the existing electrical distribution line to the Plowshare Peak communication site (referred to in this subsection as a facility) located on National Forest System land in the San Rafael Wilderness Additions in the Moon Canyon unit (T. 11 N., R. 30 W., secs. 2, 3, and 4) for the continued operation, maintenance, and reconstruction of the facility if the Secretary determines that—(A)the facility was in existence on the date on which the land on which the facility is located was designated as part of the National Wilderness Preservation System (referred to in this subsection as the date of designation);(B)the facility has been in substantially continuous use to deliver electricity to the communication site; and(C)it is not practicable or feasible to relocate the distribution line to land outside of the wilderness.(2)Terms and conditions(A)Required terms and conditionsIn a special use authorization issued under paragraph (1), the Secretary may allow use of motorized equipment and mechanized transport for operation, maintenance, or reconstruction of the electrical distribution line, if the Secretary determines that the use of nonmotorized equipment and nonmechanized transport is impracticable or infeasible.(B)Discretionary terms and conditionsIn a special use authorization issued under paragraph (1), the Secretary may require or allow modification or relocation of the facility in the wilderness, as the Secretary determines necessary, to reduce impacts to wilderness values set forth in section 2 of the Wilderness Act (16 U.S.C. 1131).(l)Climatological data collectionIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and subject to terms and conditions as the Secretary may prescribe, the Secretary may authorize the installation and maintenance of hydrologic, meteorologic, or climatological collection devices in the wilderness areas if the Secretary determines that the facilities and access to the facilities are essential to flood warning, flood control, or water reservoir operation activities.205.Designation of Wild and Scenic Rivers(a)Indian creek, mono creek, and matilija creek, californiaSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as amended by section 134) is amended by adding at the end the following:(269)Indian creek, californiaThe following segments of Indian Creek in the State of California, to be administered by the Secretary of Agriculture:(A)The 9.5-mile segment of Indian Creek from its source in sec. 19, T. 7 N., R. 26 W., to the Dick Smith Wilderness boundary, as a wild river.(B)The 1-mile segment of Indian Creek from the Dick Smith Wilderness boundary to 0.25 miles downstream of Road 6N24, as a scenic river.(C)The 3.9-mile segment of Indian Creek from 0.25 miles downstream of Road 6N24 to the southern boundary of sec. 32, T. 6 N., R. 26 W., as a wild river.(270)Mono creek, californiaThe following segments of Mono Creek in the State of California, to be administered by the Secretary of Agriculture:(A)The 4.2-mile segment of Mono Creek from its source in sec. 1, T. 7 N., R. 26 W., to 0.25 miles upstream of Don Victor Fire Road in sec. 28, T. 7 N., R. 25 W., as a wild river.(B)The 2.1-mile segment of Mono Creek from 0.25 miles upstream of the Don Victor Fire Road in sec. 28, T. 7 N., R. 25 W., to 0.25 miles downstream of Don Victor Fire Road in sec. 34, T. 7 N., R. 25 W., as a recreational river.(C)The 14.7-mile segment of Mono Creek from 0.25 miles downstream of Don Victor Fire Road in sec. 34, T. 7 N., R. 25 W., to the Ogilvy Ranch private property boundary in sec. 22, T. 6 N., R. 26 W., as a wild river.(D)The 3.5-mile segment of Mono Creek from the Ogilvy Ranch private property boundary to the southern boundary of sec. 33, T. 6 N., R. 26 W., as a recreational river.(271)Matilija creek, californiaThe following segments of Matilija Creek in the State of California, to be administered by the Secretary of Agriculture:(A)The 7.2-mile segment of the Matilija Creek from its source in sec. 25, T. 6 N., R. 25 W., to the private property boundary in sec. 9, T. 5 N., R. 24 W., as a wild river.(B)The 7.25-mile segment of the Upper North Fork Matilija Creek from its source in sec. 36, T. 6 N., R. 24 W., to the Matilija Wilderness boundary, as a wild river..(b)Sespe creek, californiaSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by striking paragraph (142) and inserting the following:(142)Sespe creek, californiaThe following segments of Sespe Creek in the State of California, to be administered by the Secretary of Agriculture:(A)The 2.7-mile segment of Sespe Creek from the private property boundary in sec. 10, T. 6 N., R. 24 W., to the Hartman Ranch private property boundary in sec. 14, T. 6 N., R. 24 W., as a wild river.(B)The 15-mile segment of Sespe Creek from the Hartman Ranch private property boundary in sec. 14, T. 6 N., R. 24 W., to the western boundary of sec. 6, T. 5 N., R. 22 W., as a recreational river.(C)The 6.1-mile segment of Sespe Creek from the western boundary of sec. 6, T. 5 N., R. 22 W., to the confluence with Trout Creek, as a scenic river.(D)The 28.6-mile segment of Sespe Creek from the confluence with Trout Creek to the southern boundary of sec. 35, T. 5 N., R. 20 W., as a wild river..(c)Sisquoc river, californiaSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by striking paragraph (143) and inserting the following:(143)Sisquoc river, californiaThe following segments of the Sisquoc River and its tributaries in the State of California, to be administered by the Secretary of Agriculture:(A)The 33-mile segment of the main stem of the Sisquoc River extending from its origin downstream to the Los Padres Forest boundary, as a wild river.(B)The 4.2-mile segment of the South Fork Sisquoc River from its source northeast of San Rafael Mountain in sec. 2, T. 7 N., R. 28 W., to its confluence with the Sisquoc River, as a wild river.(C)The 10.4-mile segment of Manzana Creek from its source west of San Rafael Peak in sec. 4, T. 7 N., R. 28 W., to the San Rafael Wilderness boundary upstream of Nira Campground, as a wild river.(D)The 0.6-mile segment of Manzana Creek from the San Rafael Wilderness boundary upstream of the Nira Campground to the San Rafael Wilderness boundary downstream of the confluence of Davy Brown Creek, as a recreational river.(E)The 5.8-mile segment of Manzana Creek from the San Rafael Wilderness boundary downstream of the confluence of Davy Brown Creek to the private property boundary in sec. 1, T. 8 N., R. 30 W., as a wild river.(F)The 3.8-mile segment of Manzana Creek from the private property boundary in sec. 1, T. 8 N., R. 30 W., to the confluence of the Sisquoc River, as a recreational river.(G)The 3.4-mile segment of Davy Brown Creek from its source west of Ranger Peak in sec. 32, T. 8 N., R. 29 W., to 300 feet upstream of its confluence with Munch Canyon, as a wild river.(H)The 1.4-mile segment of Davy Brown Creek from 300 feet upstream of its confluence with Munch Canyon to its confluence with Manzana Creek, as a recreational river.(I)The 2-mile segment of Munch Canyon from its source north of Ranger Peak in sec. 33, T. 8 N., R. 29 W., to 300 feet upstream of its confluence with Sunset Valley Creek, as a wild river.(J)The 0.5-mile segment of Munch Canyon from 300 feet upstream of its confluence with Sunset Valley Creek to its confluence with Davy Brown Creek, as a recreational river.(K)The 2.6-mile segment of Fish Creek from 500 feet downstream of Sunset Valley Road to its confluence with Manzana Creek, as a wild river.(L)The 1.5-mile segment of East Fork Fish Creek from its source in sec. 26, T. 8 N., R. 29 W., to its confluence with Fish Creek, as a wild river..(d)Piru creek, californiaSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by striking paragraph (199) and inserting the following:(199)Piru creek, californiaThe following segments of Piru Creek in the State of California, to be administered by the Secretary of Agriculture:(A)The 9.1-mile segment of Piru Creek from its source in sec. 3, T. 6 N., R. 22 W., to the private property boundary in sec. 4, T. 6 N., R. 21 W., as a wild river.(B)The 17.2-mile segment of Piru Creek from the private property boundary in sec. 4, T. 6 N., R. 21 W., to 0.25 miles downstream of the Gold Hill Road, as a scenic river.(C)The 4.1-mile segment of Piru Creek from 0.25 miles downstream of Gold Hill Road to the confluence with Trail Canyon, as a wild river.(D)The 7.25-mile segment of Piru Creek from the confluence with Trail Canyon to the confluence with Buck Creek, as a scenic river.(E)The 3-mile segment of Piru Creek from 0.5 miles downstream of Pyramid Dam at the first bridge crossing to the boundary of the Sespe Wilderness, as a recreational river.(F)The 13-mile segment of Piru Creek from the boundary of the Sespe Wilderness to the boundary of the Sespe Wilderness, as a wild river.(G)The 2.2-mile segment of Piru Creek from the boundary of the Sespe Wilderness to the upper limit of Piru Reservoir, as a recreational river..(e)EffectThe designation of additional miles of Piru Creek under subsection (d) shall not affect valid water rights in existence on the date of enactment of this Act.(f)Motorized use of trailsNothing in this section (including the amendments made by this section) affects the motorized use of trails designated by the Forest Service for motorized use that are located adjacent to and crossing upper Piru Creek, if the use is consistent with the protection and enhancement of river values under the Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.).206.Designation of the Fox Mountain Potential Wilderness(a)DesignationIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), certain land in the Los Padres National Forest comprising approximately 41,082 acres, as generally depicted on the map entitled Fox Mountain Potential Wilderness Area and dated November 14, 2019, is designated as the Fox Mountain Potential Wilderness Area.(b)Map and legal description(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary of Agriculture shall file a map and a legal description of the Fox Mountain Potential Wilderness Area (referred to in this section as the potential wilderness area) with—(A)the Committee on Energy and Natural Resources of the Senate; and(B)the Committee on Natural Resources of the House of Representatives.(2)Force of lawThe map and legal description filed under paragraph (1) shall have the same force and effect as if included in this title, except that the Secretary of Agriculture may correct any clerical and typographical errors in the map and legal description.(3)Public availabilityThe map and legal description filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service.(c)ManagementExcept as provided in subsection (d) and subject to valid existing rights, the Secretary shall manage the potential wilderness area in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.).(d)Trail use construction, reconstruction, and realignment(1)In generalIn accordance with paragraph (2), the Secretary of Agriculture may—(A)construct a new trail for use by hikers, equestrians, and mechanized vehicles that connects the Aliso Park Campground to the Bull Ridge Trail; and(B)reconstruct or realign—(i)the Bull Ridge Trail; and(ii)the Rocky Ridge Trail.(2)RequirementIn carrying out the construction, reconstruction, or alignment under paragraph (1), the Secretary shall—(A)comply with all existing laws (including regulations); and(B)to the maximum extent practicable, use the minimum tool or administrative practice necessary to accomplish the construction, reconstruction, or alignment with the least amount of adverse impact on wilderness character and resources.(3)Motorized vehicles and machineryIn accordance with paragraph (2), the Secretary may use motorized vehicles and machinery to carry out the trail construction, reconstruction, or realignment authorized by this subsection.(4)Mechanized vehiclesThe Secretary may permit the use of mechanized vehicles on the existing Bull Ridge Trail and Rocky Ridge Trail in accordance with existing law (including regulations) and this subsection until such date as the potential wilderness area is designated as wilderness in accordance with subsection (h).(e)WithdrawalSubject to valid existing rights, the Federal land in the potential wilderness area is withdrawn from all forms of—(1)entry, appropriation, or disposal under the public land laws;(2)location, entry, and patent under the mining laws; and(3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials.(f)Cooperative agreementsIn carrying out this section, the Secretary may enter into cooperative agreements with State, Tribal, and local governmental entities and private entities to complete the trail construction, reconstruction, and realignment authorized by subsection (d).(g)BoundariesThe Secretary shall modify the boundary of the potential wilderness area to exclude any area within 50 feet of the centerline of the new location of any trail that has been constructed, reconstructed, or realigned under subsection (d).(h)Wilderness designation(1)In generalThe potential wilderness area, as modified under subsection (g), shall be designated as wilderness and as a component of the National Wilderness Preservation System on the earlier of—(A)the date on which the Secretary publishes in the Federal Register notice that the trail construction, reconstruction, or alignment authorized by subsection (d) has been completed; and(B)the date that is 20 years after the date of enactment of this Act.(2)Administration of wildernessOn designation as wilderness under this section, the potential wilderness area shall be—(A)incorporated into the San Rafael Wilderness, as designated by Public Law 90–271 (16 U.S.C. 1132 note; 82 Stat. 51) and expanded by section 202; and(B)administered in accordance with section 204 and the Wilderness Act (16 U.S.C. 1131 et seq.).207.Designation of scenic areas(a)In generalSubject to valid existing rights, there are established the following scenic areas:(1)Condor ridge scenic areaCertain land in the Los Padres National Forest comprising approximately 18,666 acres, as generally depicted on the map entitled Condor Ridge Scenic Area—Proposed and dated March 29, 2019, which shall be known as the Condor Ridge Scenic Area.(2)Black mountain scenic areaCertain land in the Los Padres National Forest and the Bakersfield Field Office of the Bureau of Land Management comprising approximately 16,216 acres, as generally depicted on the map entitled Black Mountain Scenic Area—Proposed and dated March 29, 2019, which shall be known as the Black Mountain Scenic Area.(b)Maps and legal descriptions(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary of Agriculture shall file a map and legal description of the Condor Ridge Scenic Area and Black Mountain Scenic Area with—(A)the Committee on Energy and Natural Resources of the Senate; and(B)the Committee on Natural Resources of the House of Representatives.(2)Force of lawThe maps and legal descriptions filed under paragraph (1) shall have the same force and effect as if included in this title, except that the Secretary of Agriculture may correct any clerical and typographical errors in the maps and legal descriptions.(3)Public availabilityThe maps and legal descriptions filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service and Bureau of Land Management.(c)PurposeThe purpose of the scenic areas is to conserve, protect, and enhance for the benefit and enjoyment of present and future generations the ecological, scenic, wildlife, recreational, cultural, historical, natural, educational, and scientific resources of the scenic areas.(d)Management(1)In generalThe Secretary shall administer the scenic areas—(A)in a manner that conserves, protects, and enhances the resources of the scenic areas, and in particular the scenic character attributes of the scenic areas; and(B)in accordance with—(i)this section;(ii)the Federal Land Policy and Management Act (43 U.S.C. 1701 et seq.) for land under the jurisdiction of the Secretary of the Interior;(iii)any laws (including regulations) relating to the National Forest System, for land under the jurisdiction of the Secretary of Agriculture; and(iv)any other applicable law (including regulations).(2)UsesThe Secretary shall only allow those uses of the scenic areas that the Secretary determines would further the purposes described in subsection (c).(e)WithdrawalSubject to valid existing rights, the Federal land in the scenic areas is withdrawn from all forms of—(1)entry, appropriation, or disposal under the public land laws;(2)location, entry, and patent under the mining laws; and(3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials.(f)Prohibited usesThe following shall be prohibited on the Federal land within the scenic areas:(1)Permanent roads.(2)Permanent structures.(3)Timber harvesting except when necessary for the purposes described in subsection (g).(4)Transmission lines.(5)Except as necessary to meet the minimum requirements for the administration of the scenic areas and to protect public health and safety—(A)the use of motorized vehicles; or(B)the establishment of temporary roads.(6)Commercial enterprises, except as necessary for realizing the purposes of the scenic areas.(g)Wildfire, insect, and disease managementConsistent with this section, the Secretary may take any measures in the scenic areas that the Secretary determines to be necessary to control fire, insects, and diseases, including, as the Secretary determines to be appropriate, the coordination of those activities with the State or a local agency.(h)Adjacent managementThe fact that an otherwise authorized activity or use can be seen or heard within a scenic area shall not preclude the activity or use outside the boundary of the scenic area.208.Condor National Scenic Trail(a)FindingCongress finds that the Condor National Scenic Trail established under paragraph (31) of section 5(a) of the National Trails System Act (16 U.S.C. 1244(a)) is named after the California Condor, a critically endangered bird species that lives along the corridor of the Condor National Scenic Trail.(b)PurposesThe purposes of the Condor National Scenic Trail are—(1)to provide a continual extended hiking corridor that connects the southern and northern portions of the Los Padres National Forest, spanning the entire length of the forest along the coastal mountains of southern and central California; and(2)to provide for the public enjoyment of the nationally significant scenic, historic, natural, and cultural resources of the Los Padres National Forest.(c)AmendmentSection 5(a) of the National Trails System Act (16 U.S.C. 1244(a)) is amended by adding at the end the following:(31)Condor national scenic trail(A)In generalThe Condor National Scenic Trail, a trail extending approximately 400 miles from Lake Piru in the southern portion of the Los Padres National Forest to the Bottchers Gap Campground in the northern portion of the Los Padres National Forest.(B)AdministrationThe Condor National Scenic Trail shall be administered by the Secretary of Agriculture, in consultation with—(i)other Federal, State, Tribal, regional, and local agencies;(ii)private landowners; and(iii)other interested organizations.(C)Recreational usesNotwithstanding section 7(c), the use of motorized vehicles on roads or trails included in the Condor National Scenic Trail on which motorized vehicles are permitted as of the date of enactment of this paragraph may be permitted.(D)Private property rights(i)ProhibitionThe Secretary shall not acquire for the Condor National Scenic Trail any land or interest in land outside the exterior boundary of any federally managed area without the consent of the owner of land or interest in land.(ii)EffectNothing in this paragraph—(I)requires any private property owner to allow public access (including Federal, State, or local government access) to private property; or(II)modifies any provision of Federal, State, or local law with respect to public access to or use of private land.(E)RealignmentThe Secretary of Agriculture may realign segments of the Condor National Scenic Trail as necessary to fulfill the purposes of the Condor National Scenic Trail..(d)Study(1)Study requiredNot later than 3 years after the date of enactment of this Act, in accordance with this subsection, the Secretary of Agriculture shall conduct a study that—(A)addresses the feasibility of, and alternatives for, connecting the northern and southern portions of the Los Padres National Forest by establishing a trail across the applicable portions of the northern and southern Santa Lucia Mountains of the southern California Coastal Range; and(B)considers realignment of the Condor National Scenic Trail or construction of new segments for the Condor National Scenic Trail to avoid existing segments of the Condor National Scenic Trail that allow motorized vehicles.(2)ContentsIn carrying out the study required under paragraph (1), the Secretary of Agriculture shall—(A)comply with the requirements for studies for a national scenic trail described in section 5(b) of the National Trails System Act (16 U.S.C. 1244(b));(B)provide for a continual hiking route through and connecting the southern and northern sections of the Los Padres National Forest;(C)promote recreational, scenic, wilderness, and cultural values;(D)enhance connectivity with the overall system of National Forest System trails;(E)consider new connectors and realignment of existing trails;(F)emphasize safe and continuous public access, dispersal from high-use areas, and suitable water sources; and(G)to the extent practicable, provide all-year use.(3)Additional requirementIn completing the study required under paragraph (1), the Secretary of Agriculture shall consult with—(A)appropriate Federal, State, Tribal, regional, and local agencies;(B)private landowners;(C)nongovernmental organizations; and(D)members of the public.(4)SubmissionThe Secretary of Agriculture shall submit the study required under paragraph (1) to—(A)the Committee on Energy and Natural Resources of the Senate; and(B)the Committee on Natural Resources of the House of Representatives.(5)Additions and alterations to the condor national scenic trail(A)In generalOn completion of the study required under paragraph (1), if the Secretary of Agriculture determines that additional or alternative trail segments are feasible for inclusion in the Condor National Scenic Trail, the Secretary of Agriculture shall include the segments in the Condor National Scenic Trail.(B)Effective dateAn addition or alteration to the Condor National Scenic Trail determined to be feasible under subparagraph (A) shall take effect on the date on which the Secretary of Agriculture publishes in the Federal Register notice that the additional or alternative segments are included in the Condor National Scenic Trail.(e)Cooperative agreementsIn carrying out this section (including the amendments made by this section), the Secretary of Agriculture may enter into cooperative agreements with State, Tribal, and local government entities and private entities to complete necessary construction, reconstruction, and realignment projects authorized for the Condor National Scenic Trail under this section (including the amendments made by this section).209.Forest service studyNot later than 6 years after the date of enactment of this Act, the Secretary of Agriculture (acting through the Chief of the Forest Service) shall study the feasibility of opening a new trail, for vehicles measuring 50 inches or less, connecting Forest Service Highway 95 to the existing off-highway vehicle trail system in the Ballinger Canyon off-highway vehicle area.210.Nonmotorized recreation opportunitiesNot later than 6 years after the date of enactment of this Act, the Secretary of Agriculture, in consultation with interested parties, shall conduct a study to improve nonmotorized recreation trail opportunities (including mountain bicycling) on land not designated as wilderness within the Santa Barbara, Ojai, and Mt. Pinos ranger districts.211.Use by members of Indian Tribes(a)AccessThe Secretary shall ensure that Indian Tribes have access, in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), to the wilderness areas, scenic areas, and potential wilderness areas designated by this title for traditional cultural and religious purposes.(b)Temporary closures(1)In generalIn carrying out this section, the Secretary, on request of an Indian Tribe, may temporarily close to the general public 1 or more specific portions of a wilderness area, scenic area, or potential wilderness area designated by this title to protect the privacy of the members of the Indian Tribe in the conduct of traditional cultural and religious activities.(2)RequirementAny closure under paragraph (1) shall be—(A)made in such a manner as to affect the smallest practicable area for the minimum period of time necessary for the activity to be carried out; and(B)be consistent with—(i)Public Law 95–341 (commonly known as the American Indian Religious Freedom Act) (42 U.S.C. 1996 et seq.); and(ii)the Wilderness Act (16 U.S.C. 1131 et seq.). IIISan Gabriel Mountains Foothills and Rivers Protection301.Definition of StateIn this title, the term State means the State of California.ASan Gabriel National Recreation Area311.PurposesThe purposes of this subtitle are—(1)to conserve, protect, and enhance for the benefit and enjoyment of present and future generations the ecological, scenic, wildlife, recreational, cultural, historical, natural, educational, and scientific resources of the Recreation Area;(2)to provide environmentally responsible, well-managed recreational opportunities within the Recreation Area;(3)to improve access to and from the Recreation Area;(4)to provide expanded educational and interpretive services to increase public understanding of, and appreciation for, the natural and cultural resources of the Recreation Area;(5)to facilitate the cooperative management of the land and resources within the Recreation Area, in collaboration with—(A)the State;(B)political subdivisions of the State;(C)historical, business, cultural, civic, recreational, tourism, and other nongovernmental organizations; and(D)the public; and(6)to allow the continued use of the Recreation Area by all individuals, entities, and local government agencies in activities relating to integrated water management, flood protection, water conservation, water quality, water rights, water supply, groundwater recharge and monitoring, wastewater treatment, public roads and bridges, and utilities within or adjacent to the Recreation Area.312.DefinitionsIn this subtitle:(1)AdjudicationThe term adjudication means any final judgment, order, ruling, or decree entered in any judicial proceeding adjudicating or affecting—(A)a water right;(B)surface water management; or(C)groundwater management.(2)Advisory councilThe term Advisory Council means the San Gabriel National Recreation Area Public Advisory Council established under section 317(a).(3)Federal landThe term Federal land means—(A)public land under the jurisdiction of the Secretary; and(B)land under the jurisdiction of the Secretary of Defense, acting through the Chief of Engineers.(4)Management planThe term management plan means the management plan for the Recreation Area required under section 314(d).(5)PartnershipThe term Partnership means the San Gabriel National Recreation Area Partnership established by section 318(a).(6)Public water systemThe term public water system has the meaning given the term in—(A)section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f); or(B)section 116275 of the California Health and Safety Code. (7)Recreation areaThe term Recreation Area means the San Gabriel National Recreation Area established by section 313(a).(8)SecretaryThe term Secretary means the Secretary of the Interior.(9)Utility facilityThe term utility facility means—(A)(i)any electric substation, communication facility, tower, pole, line, ground wire, communication circuit, or other structure; and(ii)any related infrastructure; and(B)any facility associated with a public water system.(10)Water resource facilityThe term water resource facility means—(A)an irrigation or pumping facility;(B)a dam or reservoir;(C)a flood control facility;(D)a water conservation works (including a debris protection facility);(E)a sediment placement site;(F)a rain gauge or stream gauge;(G)a water quality facility;(H)a water storage tank or reservoir;(I)a recycled water facility or water pumping, conveyance, or distribution system;(J)a water or wastewater treatment facility;(K)an aqueduct, canal, ditch, pipeline, well, hydropower project, or transmission or other ancillary facility;(L)a groundwater recharge facility;(M)a water conservation facility;(N)a water filtration plant; and(O)any other water diversion, conservation, groundwater recharge, storage, or carriage structure. 313.San Gabriel National Recreation Area(a)Establishment; boundariesSubject to valid existing rights, there is established as a unit of the National Park System in the State the San Gabriel National Recreation Area depicted as the Proposed San Gabriel National Recreation Area on the map entitled San Gabriel National Recreation Area Proposed Boundary, numbered 503/152,737, and dated July 2019.(b)Map and legal description(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and a legal description of the Recreation Area with—(A)the Committee on Energy and Natural Resources of the Senate; and(B)the Committee on Natural Resources of the House of Representatives.(2)Force of lawThe map and legal description filed under paragraph (1) shall have the same force and effect as if included in this title, except that the Secretary may correct any clerical or typographical error in the map or legal description.(3)Public availabilityThe map and legal description filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the National Park Service.(c)Administration and jurisdiction(1)Public landThe public land included in the Recreation Area shall be administered by the Secretary, acting through the Director of the National Park Service.(2)Department of defense landNotwithstanding the inclusion of Federal land under the jurisdiction of the Secretary of Defense in the Recreation Area, nothing in this subtitle—(A)transfers administrative jurisdiction of that Federal land from the Secretary of Defense; or (B)otherwise affects any Federal land under the jurisdiction of the Secretary of Defense.(3)State and local jurisdictionNothing in this subtitle alters, modifies, or diminishes any right, responsibility, power, authority, jurisdiction, or entitlement of the State, a political subdivision of the State, including a court of competent jurisdiction, regulatory commission, board, or department, or any State or local agency under any applicable Federal, State, or local law (including regulations).314.Management(a)National park systemSubject to valid existing rights, the Secretary shall manage the public land included in the Recreation Area in a manner that protects and enhances the natural resources and values of the public land, in accordance with—(1)this subtitle;(2)the laws generally applicable to units of the National Park System, including section 100101(a), chapter 1003, and sections 100751(a), 100752, 100753, and 102101 of title 54, United States Code; and(3)other applicable law (including regulations), adjudications, and orders.(b)Cooperation with secretary of defenseThe Secretary shall cooperate with the Secretary of Defense to develop opportunities for the management of the Federal land under the jurisdiction of the Secretary of Defense included in the Recreation Area in accordance with the purposes described in section 311, to the maximum extent practicable.(c)Treatment of non-Federal land(1)In generalNothing in this subtitle—(A)authorizes the Secretary to take any action that would affect the use of any land not owned by the United States within the Recreation Area;(B)affects the use of, or access to, any non-Federal land within the Recreation Area;(C)modifies any provision of Federal, State, or local law with respect to public access to, or use of, non-Federal land;(D)requires any owner of non-Federal land to allow public access (including Federal, State, or local government access) to private property or any other non-Federal land;(E)alters any duly adopted land use regulation, approved land use plan, or any other regulatory authority of any State or local agency or unit of Tribal government;(F)creates any liability, or affects any liability under any other law, of any private property owner or other owner of non-Federal land with respect to any person injured on the private property or other non-Federal land;(G)conveys to the Partnership any land use or other regulatory authority;(H)causes any Federal, State, or local regulation or permit requirement intended to apply to units of the National Park System to affect—(i)the Federal land under the jurisdiction of the Secretary of Defense; or(ii)non-Federal land within the boundaries of the Recreation Area; or(I)requires any local government to participate in any program administered by the Secretary.(2)CooperationThe Secretary is encouraged to work with owners of non-Federal land who have agreed to cooperate with the Secretary to advance the purposes of this subtitle.(3)Buffer zones(A)In generalNothing in this subtitle establishes any protective perimeter or buffer zone around the Recreation Area.(B)Activities or uses up to boundariesThe fact that an activity or use of land can be seen or heard from within the Recreation Area shall not preclude the activity or land use up to the boundary of the Recreation Area.(4)FacilitiesNothing in this subtitle affects the operation, maintenance, modification, construction, destruction, removal, relocation, improvement, or expansion of—(A)any water resource facility or public water system; (B)any solid waste, sanitary sewer, water, or wastewater treatment, groundwater recharge or conservation, hydroelectric, or conveyance distribution system;(C)any recycled water facility; or (D)any other utility facility located within or adjacent to the Recreation Area.(5)ExemptionSection 100903 of title 54, United States Code, shall not apply to—(A)the Puente Hills landfill; or(B)any materials recovery facility or intermodal facility associated with the Recreation Area.(d)Management plan(1)DeadlineNot later than 3 years after the date of enactment of this Act, the Secretary and the Advisory Council shall establish a comprehensive management plan for the Recreation Area that supports the purposes described in section 311.(2)Use of existing plansIn developing the management plan, to the extent consistent with this section, the Secretary may incorporate any provision of a land use or other plan applicable to the public land included in the Recreation Area.(3)Incorporation of visitor services planTo the maximum extent practicable, the Secretary shall incorporate into the management plan the visitor services plan under section 319(a)(2).(4)PartnershipIn developing the management plan, the Secretary shall—(A)consider recommendations of the Partnership; and(B)to the maximum extent practicable, incorporate recommendations of the Partnership into the management plan, if the Secretary determines that the recommendations are feasible and consistent with the purposes described in section 311, this subtitle, and applicable law (including regulations).(e)Fish and wildlifeNothing in this subtitle affects the jurisdiction of the State with respect to fish or wildlife located on public land in the State.315.Acquisition of non-Federal land within Recreation Area(a)Limited acquisition authority(1)In generalSubject to paragraph (2), the Secretary may acquire non-Federal land within the boundaries of the Recreation Area only through exchange, donation, or purchase from a willing seller.(2)Determination requiredBefore acquiring any land or interest in land pursuant to this subsection, the Secretary shall make a determination that the land contains an important biological, cultural, historic, or recreational value.(b)Prohibition on use of eminent domainNothing in this subtitle authorizes the use of eminent domain to acquire land or an interest in land.(c)Treatment of acquired landAny land or interest in land acquired by the United States within the boundaries of the Recreation Area shall be—(1)included in the Recreation Area; and(2)administered by the Secretary in accordance with—(A)this subtitle; and(B)other applicable laws (including regulations).316.Water rights; water resource facilities; public roads; utility facilities(a)No effect on water rightsNothing in this subtitle or section 322—(1)affects the use or allocation, as in existence on the date of enactment of this Act, of any water, water right, or interest in water (including potable, recycled, reclaimed, waste, imported, exported, banked, or stored water, surface water, groundwater, and public trust interest);(2)affects any public or private contract in existence on the date of enactment of this Act for the sale, lease, loan, or transfer of any water (including potable, recycled, reclaimed, waste, imported, exported, banked, or stored water, surface water, and groundwater);(3)relinquishes or reduces any water right reserved or appropriated by the United States in the State on or before the date of enactment of this Act;(4)authorizes or imposes any new reserved Federal water right or expands water usage pursuant to any existing Federal reserved riparian or appropriative right;(5)relinquishes or reduces any water right (including potable, recycled, reclaimed, waste, imported, exported, banked, or stored water, surface water, and groundwater) held, reserved, or appropriated by any public entity or other individual or entity on or before the date of enactment of this Act;(6)interferes or conflicts with the exercise of the powers or duties of any watermaster, public agency, public water system, court of competent jurisdiction, or other body or entity responsible for groundwater or surface water management or groundwater replenishment as designated or established pursuant to any adjudication or Federal or State law, including the management of the San Gabriel River watershed and basin, to provide water supply or other environmental benefits;(7)impedes or adversely impacts any previously adopted Los Angeles County Drainage Area project, as described in the report of the Chief of Engineers dated June 30, 1992 (including any supplement or addendum to that report), or any maintenance agreement to operate that project;(8)interferes or conflicts with any action by a watermaster, water agency, public water system, court of competent jurisdiction, or public agency pursuant to any Federal or State law, water right, or adjudication, including any action relating to—(A)water conservation;(B)water quality;(C)surface water diversion or impoundment;(D)groundwater recharge;(E)water treatment;(F)conservation or storage of water;(G)the pollution, waste discharge, or pumping of groundwater; or(H)the spreading, injection, pumping, storage, or use, in connection with the management or regulation of the San Gabriel River, of water from—(i)a local source;(ii)a storm water flow;(iii)runoff; or(iv)imported or recycled water; (9)interferes with, obstructs, hinders, or delays the exercise of, or access to, any water right by the owner of a public water system or any other individual or entity, including the construction, operation, maintenance, replacement, removal, repair, location, or relocation of—(A)a well;(B)a pipeline;(C)a water pumping, treatment, diversion, impoundment, or storage facility; or(D)any other facility or property necessary or useful—(i)to access any water right; or(ii)to operate any public water system;(10)requires the initiation or reinitiation of consultation with the United States Fish and Wildlife Service under, or the application of any provision of, the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) relating to any action affecting any water, water right, or water management or water resource facility in the San Gabriel River watershed and basin; or(11)authorizes any agency or employee of the United States, or any other person, to take any action inconsistent with any of paragraphs (1) through (10).(b)Water resource facilities(1)No effect on existing water resource facilitiesNothing in this subtitle or section 322 affects—(A)the use, operation, maintenance, repair, construction, destruction, removal, reconfiguration, expansion, improvement, or replacement of a water resource facility or public water system within or adjacent to the Recreation Area or the San Gabriel Mountains National Monument; or(B)access to a water resource facility within or adjacent to the Recreation Area or the San Gabriel Mountains National Monument.(2)No effect on new water resource facilitiesNothing in this subtitle or section 322 precludes the establishment of a new water resource facility (including instream sites, routes, and areas) within the Recreation Area or the San Gabriel Mountains National Monument if the water resource facility or public water system is necessary to preserve or enhance the health, safety, reliability, quality, or accessibility of water supply, or utility services to residents of Los Angeles County.(3)Flood controlNothing in this subtitle or section 322—(A)imposes any new restriction or requirement on flood protection, water conservation, water supply, groundwater recharge, water transfers, or water quality operations or maintenance; or(B)increases the liability of an agency or public water system carrying out flood protection, water conservation, water supply, groundwater recharge, water transfers, or water quality operations.(4)Diversion or use of waterNothing in this subtitle or section 322 authorizes or requires the use of water or water rights in, or the diversion of water to, the Recreation Area or San Gabriel Mountains National Monument.(c)Utility facilities and rights of wayNothing in this subtitle or section 322—(1)affects the use, operation, maintenance, repair, construction, destruction, reconfiguration, expansion, inspection, renewal, reconstruction, alteration, addition, relocation, improvement, removal, or replacement of a utility facility or appurtenant right-of-way within or adjacent to the Recreation Area or the San Gabriel Mountains National Monument;(2)affects access to a utility facility or right-of-way within or adjacent to the Recreation Area or the San Gabriel Mountains National Monument; or(3)precludes the establishment of a new utility facility or right-of-way (including instream sites, routes, and areas) within the Recreation Area or the San Gabriel Mountains National Monument if such a facility or right-of-way is necessary for public health and safety, electricity supply, or other utility services.(d)Roads; public transit(1)DefinitionsIn this subsection:(A)Public roadThe term public road means any paved road or bridge (including any appurtenant structure and right-of-way) that is—(i)operated or maintained by a non-Federal entity; and(ii)(I)open to vehicular use by the public; or(II)used by a public agency or utility for the operation, maintenance, improvement, repair, removal, relocation, construction, destruction, or rehabilitation of infrastructure, a utility facility, or a right-of-way.(B)Public transitThe term public transit means any transit service (including operations and rights-of-way) that is—(i)operated or maintained by a non-Federal entity; and(ii)(I)open to the public; or(II)used by a public agency or contractor for the operation, maintenance, repair, construction, or rehabilitation of infrastructure, a utility facility, or a right-of-way.(2)No effect on public roads or public transitNothing in this subtitle or section 322—(A)authorizes the Secretary to take any action that would affect the operation, maintenance, repair, or rehabilitation of public roads or public transit (including activities necessary to comply with Federal or State safety or public transit standards); or(B)creates any new liability, or increases any existing liability, of an owner or operator of a public road.317.San Gabriel National Recreation Area Public Advisory Council(a)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary shall establish an advisory council, to be known as the San Gabriel National Recreation Area Public Advisory Council.(b)DutiesThe Advisory Council shall advise the Secretary regarding the development and implementation of—(1)the management plan; and(2)the visitor services plan under section 319(a)(2).(c)Applicable lawThe Advisory Council shall be subject to—(1)the Federal Advisory Committee Act (5 U.S.C. App.); and(2)all other applicable laws (including regulations).(d)MembershipThe Advisory Council shall consist of 22 members, to be appointed by the Secretary after taking into consideration recommendations of the Partnership, of whom—(1)2 shall represent local, regional, or national environmental organizations;(2)2 shall represent the interests of outdoor recreation, including off-highway vehicle recreation, within the Recreation Area;(3)2 shall represent the interests of community-based organizations, the missions of which include expanding access to the outdoors;(4)2 shall represent business interests;(5)1 shall represent Indian Tribes within or adjacent to the Recreation Area;(6)1 shall represent the interests of homeowners’ associations within the Recreation Area;(7)3 shall represent the interests of holders of adjudicated water rights, public water systems, water agencies, wastewater and sewer agencies, recycled water facilities, and water management and replenishment entities;(8)1 shall represent energy and mineral development interests;(9)1 shall represent owners of Federal grazing permits or other land use permits within the Recreation Area;(10)1 shall represent archaeological and historical interests;(11)1 shall represent the interests of environmental educators;(12)1 shall represent cultural history interests;(13)1 shall represent environmental justice interests;(14)1 shall represent electrical utility interests; and(15)2 shall represent the affected public at large.(e)Terms(1)Staggered termsA member of the Advisory Council shall be appointed for a term of 3 years, except that, of the members first appointed—(A)7 shall be appointed for a term of 1 year; and (B)7 shall be appointed for a term of 2 years.(2)ReappointmentA member may be reappointed to serve on the Advisory Council on the expiration of the term of service of the member.(3)VacancyA vacancy on the Advisory Council shall be filled in the same manner in which the original appointment was made.(f)Quorum(1)In generalTen members of the Advisory Council shall constitute a quorum. (2)No effect on operationsThe operations of the Advisory Council shall not be impaired by the fact that a member has not yet been appointed if a quorum has been attained under paragraph (1).(g)Chairperson; proceduresThe Advisory Council shall—(1)select a chairperson from among the members of the Advisory Council; and (2)establish such rules and procedures as the Advisory Council considers to be necessary or desirable.(h)Service without payA member of the Advisory Council shall serve without pay.(i)TerminationThe Advisory Council shall terminate on—(1)the date that is 5 years after the date on which the management plan is adopted by the Secretary; or(2) such later date as the Secretary considers to be appropriate.318.San Gabriel National Recreation Area Partnership(a)EstablishmentThere is established a partnership, to be known as the San Gabriel National Recreation Area Partnership.(b)PurposesThe purposes of the Partnership are—(1)to coordinate the activities of Federal, State, Tribal, and local authorities and the private sector in advancing the purposes of this subtitle; and(2)to use the resources and expertise of each agency in improving management and recreational opportunities within the Recreation Area.(c)MembershipThe Partnership shall include the following:(1)The Secretary (or a designee) to represent the National Park Service.(2)The Secretary of Defense (or a designee) to represent the Corps of Engineers.(3)The Secretary of Agriculture (or a designee) to represent the Forest Service.(4)The Secretary of the Natural Resources Agency of the State (or a designee) to represent—(A)the California Department of Parks and Recreation; and(B)the Rivers and Mountains Conservancy.(5)One designee of the Los Angeles County Board of Supervisors.(6)One designee of the Puente Hills Habitat Preservation Authority.(7)Four designees of the San Gabriel Council of Governments, of whom 1 shall be selected from a local land conservancy.(8)One designee of the San Gabriel Valley Economic Partnership.(9)One designee of the Los Angeles County Flood Control District.(10)One designee of the San Gabriel Valley Water Association.(11)One designee of the Central Basin Water Association.(12)One designee of the Main San Gabriel Basin Watermaster.(13)One designee of a public utility company, to be appointed by the Secretary.(14)One designee of the Watershed Conservation Authority.(15)One designee of the Advisory Council for the period during which the Advisory Council remains in effect.(16)One designee of San Gabriel Mountains National Monument Community Collaborative.(d)DutiesTo advance the purposes described in section 311, the Partnership shall—(1)make recommendations to the Secretary regarding the development and implementation of the management plan;(2)review and comment on the visitor services plan under section 319(a)(2), and facilitate the implementation of that plan;(3)assist units of local government, regional planning organizations, and nonprofit organizations in advancing the purposes of the Recreation Area by—(A)carrying out programs and projects that recognize, protect, and enhance important resource values within the Recreation Area;(B)establishing and maintaining interpretive exhibits and programs within the Recreation Area;(C)developing recreational and educational opportunities in the Recreation Area in accordance with the purposes of this subtitle;(D)increasing public awareness of, and appreciation for, natural, historic, scenic, and cultural resources of the Recreation Area;(E)ensuring that signs identifying points of public access and sites of interest are posted throughout the Recreation Area;(F)promoting a wide range of partnerships among governments, organizations, and individuals to advance the purposes of the Recreation Area; and(G)ensuring that management of the Recreation Area takes into consideration—(i)local ordinances and land-use plans; and(ii)adjacent residents and property owners;(4)make recommendations to the Secretary regarding the appointment of members to the Advisory Council; and(5)carry out any other actions necessary to achieve the purposes of this subtitle.(e)AuthoritiesSubject to approval by the Secretary, for the purposes of preparing and implementing the management plan, the Partnership may use Federal funds made available under this section—(1)to make grants to the State, political subdivisions of the State, nonprofit organizations, and other persons;(2)to enter into cooperative agreements with, or provide grants or technical assistance to, the State, political subdivisions of the State, nonprofit organizations, Federal agencies, and other interested parties;(3)to hire and compensate staff;(4)to obtain funds or services from any source, including funds and services provided under any other Federal law or program;(5)to contract for goods or services; and(6)to support activities of partners and any other activities that—(A)advance the purposes of the Recreation Area; and(B)are in accordance with the management plan.(f)Terms of office; reappointment; vacancies(1)TermsA member of the Partnership shall be appointed for a term of 3 years.(2)ReappointmentA member may be reappointed to serve on the Partnership on the expiration of the term of service of the member.(3)VacancyA vacancy on the Partnership shall be filled in the same manner in which the original appointment was made.(g)Quorum(1)In general11 members of the Partnership shall constitute a quorum.(2)No effect on operationsThe operations of the Partnership shall not be impaired by the fact that a member has not yet been appointed if a quorum has been attained under paragraph (1).(h)Chairperson; proceduresThe Partnership shall—(1)select a chairperson from among the members of the Partnership; and (2)establish such rules and procedures as the Partnership considers to be necessary or desirable.(i)Service without compensationA member of the Partnership shall serve without compensation.(j)Duties and authorities of secretary(1)In generalThe Secretary shall convene the Partnership on a regular basis to carry out this subtitle.(2)Technical and financial assistanceThe Secretary may provide to the Partnership or any member of the Partnership, on a reimbursable or nonreimbursable basis, such technical and financial assistance as the Secretary determines to be appropriate to carry out this subtitle.(3)Cooperative agreementsThe Secretary may enter into a cooperative agreement with the Partnership, a member of the Partnership, or any other public or private entity to provide technical, financial, or other assistance to carry out this subtitle.(4)Construction of facilities on non-federal land(A)In generalTo facilitate the administration of the Recreation Area, the Secretary may, subject to valid existing rights, construct administrative or visitor use facilities on land owned by a nonprofit organization, local agency, or other public entity in accordance with this subtitle and applicable law (including regulations).(B)Additional requirementsA facility under this paragraph may only be developed—(i)with the consent of the owner of the non-Federal land; and(ii)in accordance with applicable Federal, State, and local laws (including regulations) and plans.(5)PriorityThe Secretary shall give priority to actions that—(A)conserve the significant natural, historic, cultural, and scenic resources of the Recreation Area; and(B)provide educational, interpretive, and recreational opportunities consistent with the purposes of the Recreation Area.(k)CommitteesThe Partnership shall establish—(1)a Water Technical Advisory Committee to advise the Secretary regarding water-related issues relating to the Recreation Area; and(2)a Public Safety Advisory Committee to advise the Secretary regarding public safety issues relating to the Recreation Area.319.Visitor services and facilities(a)Visitor services(1)PurposeThe purpose of this subsection is to facilitate the development of an integrated visitor services plan to improve visitor experiences in the Recreation Area through—(A)expanded recreational opportunities; and (B)increased interpretation, education, resource protection, and enforcement.(2)Visitor services plan(A)In generalNot later than 3 years after the date of enactment of this Act, the Secretary shall develop and carry out an integrated visitor services plan for the Recreation Area in accordance with this paragraph.(B)ContentsThe visitor services plan shall—(i)assess current and anticipated future visitation to the Recreation Area, including recreation destinations;(ii)consider the demand for various types of recreation (including hiking, picnicking, horseback riding, and the use of motorized and mechanized vehicles), as permissible and appropriate;(iii)evaluate—(I)the impacts of recreation on natural and cultural resources, water rights and water resource facilities, public roads, adjacent residents and property owners, and utilities within the Recreation Area; and(II)the effectiveness of current enforcement efforts;(iv)assess the current level of interpretive and educational services and facilities;(v)include recommendations—(I)to expand opportunities for high-demand recreational activities, in accordance with the purposes described in section 311;(II)to better manage Recreation Area resources and improve the experience of Recreation Area visitors through—(aa)expanded interpretive and educational services and facilities; and (bb)improved enforcement; and(III)to better manage Recreation Area resources to reduce negative impacts on the environment, ecology, and integrated water management activities in the Recreation Area;(vi)in coordination and consultation with affected owners of non-Federal land, assess options to incorporate recreational opportunities on non-Federal land into the Recreation Area—(I)in a manner consistent with the purposes and uses of the non-Federal land; and(II)with the consent of the non-Federal landowner;(vii)assess opportunities to provide recreational opportunities that connect with adjacent National Forest System land; and(viii)be developed and carried out in accordance with applicable Federal, State, and local laws and ordinances.(C)ConsultationIn developing the visitor services plan, the Secretary shall—(i)consult with—(I)the Partnership;(II)the Advisory Council;(III)appropriate State and local agencies; and(IV)interested nongovernmental organizations; and(ii)involve members of the public.(b)Visitor use facilities(1)In generalThe Secretary may construct visitor use facilities in the Recreation Area.(2)RequirementsEach facility under paragraph (1) shall be developed in accordance with applicable Federal, State, and local—(A)laws (including regulations); and(B)plans.(c)Donations(1)In generalThe Secretary may accept and use donated funds, property, in-kind contributions, and services to carry out this subtitle.(2)ProhibitionNothing in paragraph (1) permits the Secretary to accept non-Federal land that has been acquired after the date of enactment of this Act through the use of eminent domain.(d)Cooperative agreementsIn carrying out this subtitle, the Secretary may make grants to, or enter into cooperative agreements with, units of State, Tribal, and local governments and private entities to conduct research, develop scientific analyses, and carry out any other initiative relating to the management of, and visitation to, the Recreation Area.BSan Gabriel Mountains321.DefinitionsIn this subtitle:(1)SecretaryThe term Secretary means the Secretary of Agriculture.(2)Wilderness area or additionThe term wilderness area or addition means any wilderness area or wilderness addition designated by section 323(a).322.National Monument Boundary Modification(a)In generalThe San Gabriel Mountains National Monument established by Presidential Proclamation 9194 (54 U.S.C. 320301 note) (referred to in this section as the Monument) is modified to include the approximately 109,167 acres of additional National Forest System land depicted as the Proposed San Gabriel Mountains National Monument Expansion on the map entitled Proposed San Gabriel Mountains National Monument Expansion and dated June 26, 2019.(b)AdministrationThe Secretary shall administer the Monument (including the land added to the Monument by subsection (a)), in accordance with—(1)Presidential Proclamation 9194 (54 U.S.C. 320301 note);(2)the laws generally applicable to the Monument; and(3)this subtitle. (c)Management planNot later than 3 years after the date of enactment of this Act, the Secretary shall consult with the State, local governments, and interested members of the public to update the San Gabriel Mountains National Monument Plan to provide management direction and protection for the land added to the Monument by subsection (a).323.Designation of Wilderness Areas and Additions(a)DesignationIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following parcels of National Forest System land in the State are designated as wilderness and as components of the National Wilderness Preservation System:(1)Condor peak wildernessCertain Federal land in the Angeles National Forest, comprising approximately 8,207 acres, as generally depicted on the map entitled Condor Peak Wilderness—Proposed and dated June 6, 2019, which shall be known as the Condor Peak Wilderness.(2)San gabriel wilderness additionsCertain Federal land in the Angeles National Forest, comprising approximately 2,032 acres, as generally depicted on the map entitled San Gabriel Wilderness Additions and dated June 6, 2019, which is incorporated in, and considered to be a part of, the San Gabriel Wilderness designated by Public Law 90–318 (16 U.S.C. 1132 note; 82 Stat. 131).(3)Sheep mountain wilderness additionsCertain Federal land in the Angeles National Forest, comprising approximately 13,726 acres, as generally depicted on the map entitled Sheep Mountain Wilderness Additions and dated June 6, 2019, which is incorporated in, and considered to be a part of, the Sheep Mountain Wilderness designated by section 101(a)(29) of the California Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law 98–425; 98 Stat. 1623).(4)Yerba buena wildernessCertain Federal land in the Angeles National Forest, comprising approximately 6,694 acres, as generally depicted on the map entitled Yerba Buena Wilderness—Proposed and dated June 6, 2019, which shall be known as the Yerba Buena Wilderness.(b)Map and legal description(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and a legal description of the wilderness areas and additions with—(A)the Committee on Energy and Natural Resources of the Senate; and(B)the Committee on Natural Resources of the House of Representatives.(2)Force of lawThe map and legal description filed under paragraph (1) shall have the same force and effect as if included in this subtitle, except that the Secretary may correct any clerical or typographical error in the map or legal description.(3)Public availabilityThe map and legal description filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service.324.Administration of Wilderness Areas and Additions(a)In generalSubject to valid existing rights, the wilderness areas and additions shall be administered by the Secretary in accordance with this section and the Wilderness Act (16 U.S.C. 1131 et seq.), except that any reference in that Act to the effective date of that Act shall be considered to be a reference to the date of enactment of this Act.(b)Fire management and related activities(1)In generalThe Secretary may carry out such activities in a wilderness area or addition as are necessary for the control of fire, insects, or diseases in accordance with—(A)section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)); and(B)House Report 98–40 of the 98th Congress.(2)Funding prioritiesNothing in this subtitle limits funding for fire or fuels management in a wilderness area or addition.(3)Revision and development of local fire management plansAs soon as practicable after the date of enactment of this Act, the Secretary shall amend, as applicable, any local fire management plan that applies to a wilderness area or addition.(4)AdministrationIn accordance with paragraph (1) and any other applicable Federal law, to ensure a timely and efficient response to a fire emergency in a wilderness area or addition, the Secretary shall—(A)not later than 1 year after the date of enactment of this Act, establish agency approval procedures (including appropriate delegations of authority to the Forest Supervisor, District Manager, or other agency officials) for responding to fire emergencies; and(B)enter into agreements with appropriate State or local firefighting agencies.(c)GrazingThe grazing of livestock in a wilderness area or addition, if established before the date of enactment of this Act, shall be administered in accordance with—(1)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and(2)the guidelines contained in Appendix A of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (H. Rept. 101–405).(d)Fish and wildlife(1)In generalIn accordance with section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this subtitle affects the jurisdiction or responsibility of the State with respect to fish or wildlife on public land in the State.(2)Management activities(A)In generalIn support of the purposes and principles of the Wilderness Act (16 U.S.C. 1131 et seq.), the Secretary may conduct any management activity that the Secretary determines to be necessary to maintain or restore a fish or wildlife population or habitat in a wilderness area or addition, if the activity is conducted in accordance with—(i)applicable wilderness management plans; and(ii)appropriate policies, such as the policies established in Appendix B of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (H. Rept. 101–405).(B)InclusionsA management activity under subparagraph (A) may include the occasional and temporary use of motorized vehicles, if the use, as determined by the Secretary, would promote healthy, viable, and more naturally distributed wildlife populations that would enhance wilderness values while causing the minimum impact necessary to accomplish those tasks.(C)Existing activitiesIn accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)) and other appropriate policies (such as the policies established in Appendix B of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (H. Rept. 101–405)), the State may use aircraft (including helicopters) in a wilderness area or addition to survey, capture, transplant, monitor, or provide water for a wildlife population, including bighorn sheep.(e)Buffer zones(1)In generalNothing in this subtitle establishes any protective perimeter or buffer zone around a wilderness area or addition.(2)Activities or uses up to boundariesThe fact that a nonwilderness activity or use can be seen or heard from within a wilderness area or addition shall not preclude the activity or use up to the boundary of the wilderness area or addition.(f)Military activitiesNothing in this title precludes—(1)low-level overflights of military aircraft over a wilderness area or addition;(2)the designation of a new unit of special airspace over a wilderness area or addition; or(3)the use or establishment of a military flight training route over a wilderness area or addition.(g)HorsesNothing in this subtitle precludes horseback riding in, or the entry of recreational or commercial saddle or pack stock into, a wilderness area or addition—(1)in accordance with section 4(d)(5) of the Wilderness Act (16 U.S.C. 1133(d)(5)); and(2)subject to such terms and conditions as the Secretary determines to be necessary.(h)Law enforcementNothing in this subtitle precludes any law enforcement or drug interdiction effort within a wilderness area or addition, in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.).(i)WithdrawalSubject to valid existing rights, the wilderness areas and additions are withdrawn from—(1)all forms of entry, appropriation, and disposal under the public land laws;(2)location, entry, and patent under the mining laws; and(3)operation of the mineral materials and geothermal leasing laws.(j)Incorporation of acquired land and interestsAny land within the boundary of a wilderness area or addition that is acquired by the United States shall—(1)become part of the wilderness area or addition in which the land is located; and(2)be managed in accordance with this section, the Wilderness Act (16 U.S.C. 1131 et seq.), and any other applicable law (including regulations).(k)Climatological data collectionIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and subject to such terms and conditions as the Secretary may prescribe, the Secretary may authorize the installation and maintenance of hydrologic, meteorologic, or climatological collection devices in a wilderness area or addition if the Secretary determines that the device and access to the device is essential to a flood warning, flood control, or water reservoir operation activity.(l)Authorized eventThe Secretary may authorize the Angeles Crest 100 competitive running event to continue in substantially the same manner in which the event was operated and permitted in 2015 within the land added to the Sheep Mountain Wilderness by section 323(a)(3) and the Pleasant View Ridge Wilderness Area designated by section 1802(8) of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 1132 note; Public Law 111–11; 123 Stat. 1054), if the event is authorized and conducted in a manner compatible with the preservation of the areas as wilderness.325.Designation of Wild and Scenic Rivers(a)DesignationSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as amended by section 205(a)) is amended by adding at the end the following:(272)East Fork San Gabriel River, CaliforniaThe following segments of the East Fork San Gabriel River, to be administered by the Secretary of Agriculture in the following classes:(A)The 10-mile segment from the confluence of the Prairie Fork and Vincent Gulch to 100 yards upstream of the Heaton Flats trailhead and day use area, as a wild river.(B)The 2.7-mile segment from 100 yards upstream of the Heaton Flats trailhead and day use area to 100 yards upstream of the confluence with Williams Canyon, as a recreational river.(273)North Fork San Gabriel River, CaliforniaThe 4.3-mile segment of the North Fork San Gabriel River from the confluence with Cloudburst Canyon to 0.25 miles upstream of the confluence with the West Fork San Gabriel River, to be administered by the Secretary of Agriculture as a recreational river.(274)West Fork San Gabriel River, CaliforniaThe following segments of the West Fork San Gabriel River, to be administered by the Secretary of Agriculture in the following classes:(A)The 6.7-mile segment from 0.25 miles downstream of its source near Red Box Gap in sec. 14, T. 2 N., R. 12 W., to the confluence with the unnamed tributary 0.25 miles downstream of the power lines in sec. 22, T. 2 N., R. 11 W., as a recreational river.(B)The 1.6-mile segment of the West Fork from 0.25 miles downstream of the powerlines in sec. 22, T. 2 N., R. 11 W., to the confluence with Bobcat Canyon, as a wild river.(275)Little Rock Creek, CaliforniaThe following segments of Little Rock Creek and tributaries, to be administered by the Secretary of Agriculture in the following classes:(A)The 10.3-mile segment from its source on Mt. Williamson in sec. 6, T. 3 N., R. 9 W., to 100 yards upstream of the confluence with the South Fork Little Rock Creek, as a wild river.(B)The 6.6-mile segment from 100 yards upstream of the confluence with the South Fork Little Rock Creek to the confluence with Santiago Canyon, as a recreational river.(C)The 1-mile segment of Cooper Canyon Creek from 0.25 miles downstream of Highway 2 to 100 yards downstream of Cooper Canyon Campground, as a scenic river.(D)The 1.3-mile segment of Cooper Canyon Creek from 100 yards downstream of Cooper Canyon Campground to the confluence with Little Rock Creek, as a wild river.(E)The 1-mile segment of Buckhorn Creek from 100 yards downstream of the Buckhorn Campground to its confluence with Cooper Canyon Creek, as a wild river..(b)Water resource facilities; water use(1)Water resource facilities(A)DefinitionsIn this paragraph:(i)Water resource facilityThe term water resource facility means—(I)an irrigation or pumping facility;(II)a dam or reservoir;(III)a flood control facility;(IV)a water conservation works (including a debris protection facility);(V)a sediment placement site;(VI)a rain gauge or stream gauge;(VII)a water quality facility;(VIII)a recycled water facility or water pumping, conveyance, or distribution system;(IX)a water storage tank or reservoir;(X)a water treatment facility;(XI)an aqueduct, canal, ditch, pipeline, well, hydropower project, or transmission or other ancillary facility; (XII)a groundwater recharge facility; (XIII)a water filtration plant; and(XIV)any other water diversion, conservation, storage, or carriage structure.(ii)Wild and scenic river segmentThe term wild and scenic river segment means a component of the national wild and scenic rivers system designated by paragraph (272), (273), (274), or (275) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as added by subsection (a)).(B)No effect on existing water resource facilitiesNothing in this section alters, modifies, or affects—(i)the use, operation, maintenance, repair, construction, destruction, reconfiguration, expansion, relocation, or replacement of a water resource facility downstream of a wild and scenic river segment, subject to the condition that the physical structures of such a facility or reservoir shall not be located within the wild and scenic river segment; or(ii)access to a water resource facility downstream of a wild and scenic river segment.(C)No effect on new water resource facilitiesNothing in this section precludes the establishment of a new water resource facility (including instream sites, routes, and areas) downstream of a wild and scenic river segment.(2)LimitationAny new reservation of water or new use of water pursuant to existing water rights held by the United States to advance the purposes of the National Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.) shall be for nonconsumptive instream use only within the wild and scenic river segments (as defined in paragraph (1)(A)).(3)Existing lawNothing in this section affects the implementation of the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).326.Water rights(a)Statutory constructionNothing in this title, and no action carried out pursuant to this title—(1)constitutes an express or implied reservation of any water or water right, or authorizes an expansion of water use pursuant to existing water rights held by the United States, with respect to—(A)the San Gabriel Mountains National Monument;(B)the wilderness areas and additions; and(C)the components of the national wild and scenic rivers system designated by paragraphs (272), (273), (274), and (275) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as added by section 325(a)) and land adjacent to the components; (2)affects, alters, modifies, or conditions any water right in the State in existence on the date of enactment of this Act, including any water rights held by the United States;(3)establishes a precedent with respect to any designation of wilderness or wild and scenic rivers after the date of enactment of this Act;(4)affects, alters, or modifies the interpretation of, or any designation, decision, adjudication, or action carried out pursuant to, any other Act; or(5)limits, alters, modifies, or amends any interstate compact or equitable apportionment decree that apportions water among or between the State and any other State.(b)State water lawThe Secretary shall comply with applicable procedural and substantive requirements under State law to obtain and hold any water rights not in existence on the date of enactment of this Act with respect to—(1)the San Gabriel Mountains National Monument;(2)the wilderness areas and additions; and(3)the components of the national wild and scenic rivers system designated by paragraphs (272), (273), (274), and (275) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as added by section 325(a)). 